                   Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 1 of 66 Page ID #:1




                            1
                                DAVID G. SPIVAK (SBN 179684)
                                      david@spivaklaw.com
                            2   CARL J. KAPLAN (SBN 323019)
                            3         carl@spivaklaw.com
                                THE SPIVAK LAW FIRM
                            4
                                16530 Ventura Blvd., Suite 203
                            5   Encino, CA 91436
                                Telephone (818) 582-3086
                            6
                                Facsimile (818) 582-2561
                            7

                            8
                                Attorneys for Plaintiff,
                                CHRISTINA CASTILLO, and all others similarly situated
                            9   (Additional Counsel for Plaintiff on Following Page)
                          10
                                                   IN THE UNITED STATES DISTRICT COURT
                          11

                          12                          CENTRAL DISTRICT OF CALIFORNIA
                          13
                                CHRISTINA CASTILLO, on behalf of                 Case No.:
                          14    herself and all others similarly situated,
                          15
                                the State of California, and as an               CLASS ACTION
                                “aggrieved employee” on behalf of
                          16    other “aggrieved employees” under the  COMPLAINT FOR:
                          17    Labor Code Private Attorneys General   1. Failure to Pay Minimum and
                                Act of 2004,                              Overtime Wages in Violation of the
                          18
                                                                          Federal Labor Standards Act
                          19                 Plaintiff(s),                (“FLSA”), 29 U.S.C. §§ 206 & 207;
                                                                       2. Failure to Provide Meal and Rest
                          20
                                             vs.                          Periods (Lab. Code §§ 226.2, 226.7,
                          21                                              512, and 1198);
                          22
                                KUSHAN, LLC, an Illinois limited       3. Failure to Indemnify (Lab. Code §§
                                liability company; MRXI                   1198 and 2802);
                          23    CORPORATION, an Illinois               4. Failure to Pay All Wages for All
                          24    corporation, MAYUR SHAH, an               Hours Worked at the Correct Rates
                                individual, PRITI SHAH, an individual;    of Pay (Lab. Code §§ 226.2, 510,
                          25
                                and DOES 1-50, inclusive,                 1194, 1197, and 1198);
                          26                                           5. Failure to Provide Accurate Written
                                             Defendant(s).                Wage Statements (Lab. Code §
                          27
                                                                          226);
                          28                                           6. Waiting Time Penalties (Lab. Code
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                             1
                                                                                                    Complaint
     Encino, CA 91436
    (818) 582-3086 Tel           Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                   Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 2 of 66 Page ID #:2




                            1
                                                                         §§ 201-203);
                                                                      7. Unfair Competition (Bus. & Prof.
                            2                                            Code §§ 17200, et seq.); and
                            3                                         8. Civil Penalties (Lab. Code §§ 2698
                                                                         et seq.).
                            4

                            5                                         JURY TRIAL DEMANDED
                            6
                                                  ADDITIONAL ATTORNEY FOR PLAINTIFF
                            7

                            8   Walter Haines (SBN 71075)
                                      whaines@uelglaw.com
                            9   UNITED EMPLOYEES LAW GROUP
                          10    5500 Bolsa Ave, Suite 201
                                Huntington Beach, CA 92649
                          11
                                Telephone: (562) 256-1047
                          12    Facsimile: (562) 256-1006
                          13

                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28

 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                  2
                                                                                                  Complaint
     Encino, CA 91436
    (818) 582-3086 Tel          Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                   Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 3 of 66 Page ID #:3




                            1           Plaintiff CHRISTINA CASTILLO (hereafter “Plaintiff”), on behalf of
                            2   herself and all others similarly situated, complains and alleges as follows:
                            3                                        INTRODUCTION
                            4           1.      Plaintiff brings this class and representative action based on alleged
                            5   violations of the California Labor Code, Industrial Welfare Commission Order No.
                            6   4-2001 (hereafter “the Wage Order”) and the Business and Professions Code against
                            7   defendants KUSHAN, LLC, an Illinois limited liability company; MRXI
                            8   CORPORATION, an Illinois corporation; MAYUR SHAH, an individual; PRITI
                            9   SHAH, an individual; and DOES 1 through 50, inclusive (collectively
                          10    “Defendants”).
                          11            2.      As set forth in more detail below, Plaintiff alleges that Defendants are
                          12    liable to her and other similarly situated current and all individuals currently and
                          13    formerly employed or contracted with in California as employees paid by the hour
                          14    or on a piece rate per course taught, or as independent contractors, including but not
                          15    limited to instructors of veterinary assistant programs, pharmacy technician
                          16    programs, and individuals in comparable positions, at any time during the period
                          17    beginning four years prior to the filing of this action to the present, for unpaid wages
                          18    and other related relief. These claims are based on Defendants’ alleged failures to
                          19    (1) provide all rest and meal periods, (2) indemnify Plaintiff and the below-
                          20    described Class for reasonable expenses incurred performing their duties, (3)
                          21    correctly classify Plaintiff and the Class as employees as opposed to independent
                          22    contractors, (4) provide accurate written wage statements, (5) timely pay wages
                          23    upon termination of employment, and (6) fairly compete. Accordingly, Plaintiff
                          24    now seeks to recover unpaid wages, reimbursement of necessary business expenses,
                          25    statutory and civil penalties, and related relief through this class action.
                          26                                       JURISDICTION AND VENUE
                          27            3.      This Court has original subject matter jurisdiction over this matter
                          28    pursuant to 28 U.S.C. § 1331 because the claims herein arise under the law of the
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                            3
                                                                                                               Complaint
     Encino, CA 91436
    (818) 582-3086 Tel           Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                   Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 4 of 66 Page ID #:4




                            1   United States, the FLSA. This court also has supplemental jurisdiction over
                            2   Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367 because the claims herein
                            3   are part of the same case and controversy as the FLSA claims, the state and federal
                            4   claims derive from a common nucleus of operative fact, the state claims will not
                            5   substantially dominate over the FLSA claims, and exercising supplemental
                            6   jurisdiction would be in the interests of judicial economy, convenience, fairness,
                            7   and comity.
                            8           4.      On information and belief, each Defendant resides, is found, has an
                            9   agent, and/or transacts business in this judicial district. The acts alleged herein have
                          10    been carried out within this judicial district and have their effect within this judicial
                          11    district.
                          12            5.      This court may properly maintain personal jurisdiction over
                          13    Defendants because Defendants’ contracts within this state and this judicial district
                          14    are sufficient for the exercise of jurisdiction over Defendants to comply with
                          15    traditional notions of fair play and substantial justice.
                          16            6.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391,
                          17    as Defendants are subject to personal jurisdiction in this judicial district, the
                          18    underlying actions involved in this case occurred in this judicial district, and for
                          19    the reason that there is no other judicial district in which the action may otherwise
                          20    be brought.
                          21                                          PARTIES
                          22            7.      Plaintiff CHRISTINA CASTILLO is a natural person and a resident
                          23    of the State of California. In or about January of 2018, Defendants first employed
                          24    Plaintiff to work in California as an instructor for a veterinary assistant program at
                          25    College of the Desert in Riverside County, California. Plaintiff continuously
                          26    worked for Defendants from that date until approximately March 6, 2019, when
                          27    her employment ended. At all relevant times, Plaintiff was an “employee” within
                          28    the meaning of Title 8 California Code of Regulations Section 11040 and an
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                            4
                                                                                                               Complaint
     Encino, CA 91436
    (818) 582-3086 Tel           Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                   Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 5 of 66 Page ID #:5




                            1   “aggrieved employee” within the meaning of Labor Code Section 2699(c).
                            2          8.      Defendant KUSHAN, LLC is a limited liability company organized
                            3   and existing under the laws of Illinois based on Plaintiff’s information and belief.
                            4          9.      Defendant MRXI CORPORATION is a corporation organized and
                            5   existing under the laws of Illinois based on Plaintiff’s information and belief.
                            6          10.     In relevant part, California Labor Code § 558.1 states:
                            7
                                        (a) Any employer or other person acting on behalf of an employer,
                            8          who violates, or causes to be violated, any provision regulating
                            9          minimum wages or hours and days of work in any order of the
                                       Industrial Welfare Commission, or violates, or causes to be violated,
                          10
                                       §§ 203, 226, 226.7, 1193.6, 1194, or 2802, may be held liable as the
                          11           employer for such violation.
                          12
                                       (b) For purposes of this section, the term “other person acting on
                          13           behalf of an employer” is limited to a natural person who is an owner,
                          14
                                       director, officer, or managing agent of the employer, and the term
                                       “managing agent” has the same meaning as in subdivision (b) of §
                          15           3294 of the Civil Code.
                          16

                          17           11.     Based on Plaintiff’s information and belief, Defendant MAYUR
                          18    SHAH and Defendant PRITI SHAH (the “Shah Defendants”) are individuals and
                          19    residents of Illinois. Based on Plaintiff’s information and belief, the Shah
                          20    Defendants owned and operated Kushan, LLC and MRxI Corporation and
                          21    employed Plaintiff and the Class Members. The Shah Defendants were the
                          22    “owners,” “managing agents,” and “officers” of Kushan, LLC and MRxI
                          23    Corporation. The Shah Defendants directly or indirectly, or through an agent or any
                          24    other person, employed and exercised control over the wages, hours, or working
                          25    conditions of Plaintiff and the Class members and caused the violations to the
                          26    Labor Code and Wage Order described herein. Therefore, the Shah defendants are
                          27    liable to Plaintiff and the Class for their violations of, or causing Defendants to
                          28    violate, Labor Code sections 203, 226, 226.7, 1194, 2802, and the Wage Order

 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                           5
                                                                                                           Complaint
     Encino, CA 91436
    (818) 582-3086 Tel          Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                   Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 6 of 66 Page ID #:6




                            1   pursuant to Labor Code section 558.1.
                            2          12.     Plaintiff is ignorant of the true names, capacities, relationships, and
                            3   extents of participation in the conduct alleged herein, of the defendants sued as
                            4   DOES 1-50, inclusive, but is informed and believes and thereon alleges that said
                            5   defendants are legally responsible for the wrongful conduct alleged herein and
                            6   therefore sues these defendants by such fictitious names. Plaintiff will amend the
                            7   Complaint to allege the true names and capacities of the DOE defendants when
                            8   ascertained.
                            9          13.     The Class Members are all individuals currently and formerly
                          10    employed or contracted with by Defendants in California as employees paid by the
                          11    hour or on a piece rate per course taught, or as independent contractors, including
                          12    but not limited to instructors of veterinary assistant programs, pharmacy technician
                          13    programs, and individuals in comparable positions, at any time during the period
                          14    beginning four years prior to the filing of this action and ending on the date that
                          15    final judgment is rendered in this action.
                          16           14.     Plaintiff is informed and believes and thereon alleges that, at all
                          17    relevant times herein, all Defendants were the agents, employees and/or servants,
                          18    masters or employers of the remaining Defendants, and in doing the things
                          19    hereinafter alleged, were acting within the course and scope of such agency or
                          20    employment, and with the approval and ratification of each of the other Defendants.
                          21           15.     At all relevant times, in perpetrating the acts and omissions alleged
                          22    herein, Defendants, and each of them, acted pursuant to and in furtherance of a
                          23    policy, practice, or a lack of a practice which resulted in Defendants not paying
                          24    Plaintiff and the Class in accordance with applicable California labor laws as
                          25    alleged herein.
                          26           16.     Plaintiff is informed and believes and thereon alleges that each and
                          27    every one of the acts and omissions alleged herein were performed by, and/or are
                          28    attributable to, all Defendants, each acting as agents and/or employees, and/or
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                             6
                                                                                                            Complaint
     Encino, CA 91436
    (818) 582-3086 Tel          Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                   Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 7 of 66 Page ID #:7




                            1   under the direction and control of each of the other Defendants, and that said acts
                            2   and failures to act were within the course and scope of said agency, employment,
                            3   and/or direction and control.
                            4                       COLLECTIVE AND CLASS ALLEGATIONS
                            5           17.     This action has been brought and may be maintained as a class action
                            6   under Rule 23 of the Federal Rules of Civil Procedure (“Rule 23”). Class members
                            7   are similarly situated persons and there are common questions of law and fact that
                            8   predominate over any questions that solely affect individual class members. Class
                            9   treatment is also superior to all other methods for fairly and efficiently adjudicating
                          10    this controversy because it will allow a large number of similarly situated persons
                          11    to both simultaneously and efficiently prosecute their common claims in a single
                          12    forum without the needless duplication of effort and expense that numerous
                          13    individual actions would entail. Further, Plaintiff is not aware of any difficulties
                          14    that are likely to be encountered in the management of this action that would
                          15    preclude class treatment. Further, this action has been brought and may be
                          16    maintained as an opt-in collective action pursuant to the FLSA, 29 U.S.C. § 216(b).
                          17            18.     Class Definition: The classes are defined as follows:
                          18                            A.         California Class: All persons Defendants employed or
                          19    contracted with in California as employees paid by the hour or on a piece rate per
                          20    course taught, or as independent contractors, including, but not limited to,
                          21    instructors of veterinary assistant programs, pharmacy technician programs, and
                          22    individuals in comparable positions, at any time during the period beginning four
                          23    years prior to the filing of this action and ending on the date that final judgment is
                          24    rendered in this action.
                          25                            B.         FLSA Class: All persons Defendants employed in
                          26    California as employees paid by the hour or on a piece rate per course taught, or as
                          27    independent contractors, including, but not limited to, instructors of veterinary
                          28    assistant programs, pharmacy technician programs, and individuals in comparable
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                                7
                                                                                                              Complaint
     Encino, CA 91436
    (818) 582-3086 Tel           Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                   Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 8 of 66 Page ID #:8




                            1   positions, at any time during the period beginning three years prior to the filling of
                            2   this action and ending on the date that final judgment is entered in this action, who
                            3   file their consents to join this collective action as party plaintiffs pursuant to 29
                            4   U.S.C. § 216(b).
                            5           19.     Reservation of Rights: Pursuant to Rule of Court 3.765(b), Plaintiff
                            6   reserves the right to amend or modify the class definitions with greater specificity,
                            7   by further division into subclasses and/or by limitation to particular issues.
                            8           20.     Numerosity: The Class is so numerous that the joinder of each
                            9   individual class member is impractical. While Plaintiff does not currently know the
                          10    exact number of the Class, Plaintiff is informed and believes that the actual number
                          11    exceeds the minimum required for numerosity under Rule 23 and California law.
                          12            21.     Commonality and Predominance: Common questions of law and
                          13    fact exist as to all class members and predominate over any questions which affect
                          14    only individual class members. These questions include, but are not limited to:
                          15                    A.      Whether Defendants failed to provide the Class with all rest
                          16    periods as required by section 11 of the Wage Order;
                          17                    B.      Whether Defendants failed to provide the Class with all off-
                          18    duty meal periods as required by section 12 of the Wage Order;
                          19                    C.      Whether Defendants failed to compensate the Class Members
                          20    at one hour’s pay on days when Defendants failed to provide them with one or
                          21    more meal periods in a workday.
                          22                    D.      Whether Defendants failed to compensate the Class Members
                          23    at one hour’s pay on days when Defendants failed to provide them with one or
                          24    more off-duty meal periods in a workday;
                          25                    E.      Whether Defendants failed to separately pay Plaintiff and the
                          26    Class Members for rest and recovery time under Labor Code § 226.2;
                          27                    F.      Whether Defendants failed to indemnify the Class Members for
                          28    the reasonable expenses they incurred during the course of performing their duties;
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                            8
                                                                                                            Complaint
     Encino, CA 91436
    (818) 582-3086 Tel           Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                   Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 9 of 66 Page ID #:9




                            1                   G.      Whether Class Members were employees rather than
                            2   independent contractors;
                            3                   H.      Whether Defendants retained sufficient right to control Class
                            4   Members’ work so as to render the Class Members employees under California
                            5   law;
                            6                   I.      Whether Defendants’ misclassification of Class Members as
                            7   independent contractors was willful and in violation of California Labor Code §
                            8   226.8;
                            9                   J.      Whether Defendants failed to pay all wages earned to Class
                          10    Members for all hours worked at the correct rates of pay;
                          11                    K.      Whether Defendants knowingly and intentionally failed to
                          12    provide the Class Members with accurate wage statements;
                          13                    L.      Whether Defendants failed to pay Class Members overtime
                          14    wages for time worked in excess of 40 hours per week and/or eight hours per day;
                          15                    M.      Whether Defendants failed to timely pay wages during the
                          16    Class Members’ employment;
                          17                    N.      Whether Defendants failed to timely pay final wages upon
                          18    termination of the Class Members’ employment;
                          19                    O.      Whether Defendants engaged in unfair competition within the
                          20    meaning of Business and Professions Code §§ 17200, et seq., with respect to the
                          21    Class;
                          22                    P.      Whether the Class Members are entitled to restitution of money
                          23    or property that Defendants may have acquired from them through alleged Labor
                          24    Code violations;
                          25                    Q.      Whether the Class Members are entitled to prejudgment
                          26    interest;
                          27                    R.      Whether Defendants Mayur Shah and Priti Shah are liable
                          28    under Labor Code section 558.1 for causing the Labor Code violations described
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                             9
                                                                                                             Complaint
     Encino, CA 91436
    (818) 582-3086 Tel           Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 10 of 66 Page ID #:10




                            1   herein; and
                            2                   S.      Are the Class Members entitled to attorneys’ fees?
                            3           22.     Typicality: Plaintiff’s claims are typical of the other Class Members’
                            4   claims. Plaintiff is informed and believes and thereon alleges that Defendants have
                            5   a policy, practice, or a lack of a policy which resulted in Defendants failing to
                            6   comply with the FLSA, the California Labor Code, and the Business and
                            7   Professions Code as alleged herein.
                            8           23.     Adequacy of Class Representative: Plaintiff is an adequate class
                            9   representative in that she has no interests that are adverse to, or otherwise in conflict
                          10    with, the interests of absent class. Plaintiff is dedicated to vigorously prosecuting
                          11    this action on behalf of the Class. Plaintiff will fairly and adequately represent and
                          12    protect the interests of the Class.
                          13            24.     Upon information and belief, Plaintiff and the Class Members were
                          14    similarly situated, had substantially similar job requirements and pay provisions,
                          15    and subject to the same unlawful wage and hour policies and practices described
                          16    herein and would benefit from the issuance of a Court supervised notice of the
                          17    instant lawsuit and the opportunity to join in the present lawsuit. Plaintiff is
                          18    pursuing similar claims and is seeking the same form of relief as to other class
                          19    members.
                          20            25.     Adequacy of Class Counsel: Plaintiff’s counsel are adequate class
                          21    counsel in that they have no known conflicts of interest with Plaintiff or absent
                          22    Class Members, are experienced in class action litigation and are dedicated to
                          23    vigorously prosecuting this action on behalf of Plaintiff and the absent Class.
                          24            26.     Superiority: A class action is vastly superior to other available means
                          25    for fair and efficient adjudication of class’ claims and would be beneficial to the
                          26    parties and the Court. Class action treatment will allow a number of similarly
                          27    situated persons to simultaneously and efficiently prosecute their common claims
                          28    in a single forum without the unnecessary duplication of effort and expense that
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                            10
                                                                                                               Complaint
     Encino, CA 91436
    (818) 582-3086 Tel           Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 11 of 66 Page ID #:11




                            1   numerous individual actions would entail. In addition, the monetary amounts due
                            2   to many individual class members are likely to be relatively small and would thus
                            3   make it difficult, if not impossible, for individual class members to both seek and
                            4   obtain relief. Moreover, a class action will serve an important public interest by
                            5   permitting class to effectively pursue the recovery of monies owed to them. Further,
                            6   a class action will prevent the potential for inconsistent or contradictory judgments
                            7   inherent in individual litigation.
                            8                                      STATEMENT OF FACTS
                            9           27.     In or about January 2018, Defendants first employed Plaintiff as an
                          10    instructor for a veterinary assistant program at College of the Desert in Riverside
                          11    County, California. Defendants compensated Plaintiff at times by the course and at
                          12    other times at an hourly rate. Plaintiff continuously worked for Defendants from
                          13    that date until approximately March 6, 2019, when her employment ended.
                          14            28.     Defendants initially paid Plaintiff at a flat rate per course, which
                          15    varied from course-to-course. Defendants later informed Plaintiff that they would
                          16    pay her at a rate of $25.00 per hour. Defendants have at all times paid Plaintiff and
                          17    the Class Members a flat rate per course, an hourly rate, or a combination of the
                          18    two.
                          19            29.     Defendants failed to pay Plaintiff and the Class Members overtime
                          20    wages when they worked in excess of eight hours per day, 40 hours per week, or
                          21    for the first eight hours on the seventh day of work during the same workweek.
                          22            30.     During the period in which Plaintiff and the Class Members were paid
                          23    on a pure or hybrid piece-rate basis, Defendants failed to pay Plaintiff and the Class
                          24    for nonproductive work time (such as time spent designing curricula or grading
                          25    student assessments) or for rest and recovery time.
                          26            31.     Plaintiff and the Class Members regularly worked in excess of five
                          27    hours a day without being afforded at least one half-hour meal period in which they
                          28    were relieved of all duties, as required by California Labor Code §§ 226.7 and 512
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                           11
                                                                                                            Complaint
     Encino, CA 91436
    (818) 582-3086 Tel           Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 12 of 66 Page ID #:12




                            1   and the Wage Order. At relevant times during the applicable limitations period,
                            2   Plaintiff and the Class Members were unable to take a timely 30-minute duty-free
                            3   meal period before they worked in excess of five hours in a workday or with a
                            4   second off-duty, 30-minute meal period before the end of the then hour they
                            5   worked. Defendants did not provide any paid administration time or office hours
                            6   during which Plaintiff and the Class Members could meet with their students.
                            7   Instead, Defendants expected Plaintiff and the Class Members to make their meal
                            8   periods available to answer student questions and concerns.
                            9           32.      Further, Defendants did not pay Plaintiff and the Class Members one
                          10    hour of premium wages for each day on which Defendants failed to provide
                          11    Plaintiff and the Class Members with one or more timely, duty-free, 30-minute
                          12    meal period at their regular hourly rate of pay.
                          13            33.     At relevant times within the applicable limitations period, Defendants
                          14    failed to provide Plaintiff and the Class Members with paid, uninterrupted, duty-
                          15    free 10-minute rest periods every hour hours worked or major portion thereof.
                          16    Defendants also failed to pay Plaintiff and the Class Members premium wages for
                          17    missed rest periods in violation of California Labor Code § 226.7 and the Wage
                          18    Order.
                          19            34.     Defendants required Plaintiff and the Class Members to incur certain
                          20    business expenses in the course of performing their duties, including the use of a
                          21    personal mobile telephone to communicate with Defendants and their students.
                          22    Defendants also required Plaintiff and the Class Members to purchase teaching
                          23    materials including but not limited to microscopes, stuffed animals, syringes, color
                          24    dyes, surgical wrap, muzzles, and bandage supplies (consisting of bed wraps,
                          25    veterinary slings, Telfa pads, and cast padding). Defendants failed to provide such
                          26    tools, materials, and/or supplies, and further failed to reimburse Plaintiff and the
                          27    Class Members for such business expenses.
                          28            35.     At relevant times, Defendants misclassified Plaintiff and the other
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                           12
                                                                                                            Complaint
     Encino, CA 91436
    (818) 582-3086 Tel           Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 13 of 66 Page ID #:13




                            1   Class Members as independent contractors and failed to compensate them for all
                            2   hours worked at the correct rates of pay, including, but not limited to, overtime
                            3   wages and for rest and recovery time at the correct rates of pay. Defendants initially
                            4   informed Plaintiff she was an employee; however, upon termination, Defendants
                            5   informed Plaintiff that they had classified her as an independent contractor. At all
                            6   relevant times, Plaintiff and the Class Members were employees of Defendants.
                            7   Defendants engaged, suffered, and permitted Plaintiff and the Class Members to
                            8   work and exercised control over their wages, hours, and working conditions.
                            9   Defendants also controlled the manner and means by which Plaintiff and the Class
                          10    Members accomplished their duties.
                          11            36.     In connection with the misclassification, Defendants failed to
                          12    maintain accurate written employee records pertaining to Plaintiff and the other
                          13    Class Members, including accurate wage statements itemizing each Class
                          14    Member’s gross wages earned, net wages earned, total hours worked,
                          15    corresponding number of hours worked at each rate by the Class Member, and other
                          16    requirements of California Labor Code § 226. Defendants required Plaintiff and
                          17    the Class Members to submit invoices for payment and did not provide them with
                          18    any pay checks or pay stubs.
                          19            37.     Further, Defendants frequently failed to pay Plaintiff and the Class
                          20    Members in a timely manner, often providing them with paychecks one month or
                          21    more after the pay period during which the wages were earned. For instance,
                          22    Plaintiff’s employment ended in March of 2019. On March 28, 2019, Plaintiff
                          23    submitted invoices for work performed during the periods of (1) November 5, 2018
                          24    through March 4, 2018 and (2) January 26, 2019 through March 2, 2019. However,
                          25    Plaintiff did not receive payment on these final invoices until July 30, 2019.
                          26            38.     At all relevant times, the Shah Defendants were directly involved in
                          27    the operations of Kushan, LLC and MRxI Corporation. Mayur Shah and Priti Shah
                          28    were the sole managers of Kushan, LLC. Mayur Shah was the CEO and agent of
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                          13
                                                                                                            Complaint
     Encino, CA 91436
    (818) 582-3086 Tel           Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 14 of 66 Page ID #:14




                            1   Kushan, LLC. Priti Shah was the CFO of Kushan, LLC and was responsible for
                            2   reviewing and approving invoices submitted by Plaintiff and the Class Members.
                            3   Further, at all relevant times, Mayur Shah was the president, secretary, and agent
                            4   of MRxI Corporation.
                            5                                     FIRST CAUSE OF ACTION
                            6     FAILURE TO PAY MINIMUM WAGES AND OVERTIME WAGES IN
                            7                                     VIOLATION OF THE FLSA
                            8                                      (29 U.S.C. §§ 206 and 207)
                            9                (By Plaintiff and the FLSA Class against all Defendants)
                          10           39.     Plaintiff incorporates all paragraphs of the Complaint as if fully
                          11    alleged herein.
                          12           40.     The Fair Labor Standards Act (FLSA), 29 U.S.C. §§ 201 et seq.,
                          13    applies to employees in industries engaged in interstate commerce.
                          14           41.     At all relevant times, Defendants were “employers” engaged in
                          15    interstate commerce and/or in the production of goods for commerce, within the
                          16    meaning of the FLSA, 29 U.S.C. § 203. At all relevant times, Defendants employed
                          17    employees, including Plaintiff.
                          18           42.     At all relevant times, Plaintiff and the FLSA Class Members were
                          19    employees of Defendants covered by the Title 29 United States Code section
                          20    203(e)(1) of the FLSA which states that an employer “includes any person acting
                          21    directly or indirectly in the interest of an employer in relation to an employee.” 29
                          22    U.S.C. § 203(d).
                          23           43.     Plaintiff has consented in writing to be a part of this action, pursuant
                          24    to 29 U.S.C. § 216(b). Attached hereto as Exhibit 1 is a true and correct copy of
                          25    Plaintiff’s Consent to Become Party Plaintiff. The contents of Exhibit 1 are
                          26    incorporated by reference in this complaint. As this case proceeds, it is possible
                          27    that other individuals will sign consent forms and join as individual plaintiffs
                          28    asserting individual FLSA claims.
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                               14
                                                                                                             Complaint
     Encino, CA 91436
    (818) 582-3086 Tel          Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 15 of 66 Page ID #:15




                            1          44.     The FLSA authorizes Plaintiff to bring this action on behalf of herself
                            2   and the FLSA class members as an opt-in collective action because they are
                            3   similarly situated employees of Defendants.
                            4          45.     Pursuant to 29 U.S.C. § 206(a), Plaintiff and the FLSA Class
                            5   Members, as defined above, were entitled to receive minimum wages for all hours
                            6   worked.
                            7          46.     Pursuant to 29 U.S.C. § 207, Plaintiff and the FLSA Class Members
                            8   were entitled to receive overtime wages at a rate of one and one half (1 ½) times
                            9   their regular rate of pay for any hours worked in excess of 40 hours in a workweek.
                          10           47.     To be considered an employee exempt from the FLSA overtime wage
                          11    requirements, an employee must be paid on a “salary basis.” 29 CFR § 541.600(a).
                          12    An employee is paid on a “salary basis” if he or she receives, on a weekly or less
                          13    frequent basis, “a predetermined amount” of compensation that is “not subject to
                          14    reduction because of variations in the quality or quantity of the work performed.”
                          15    29 CFR § 541.602(a). “If the employee is ready, willing and able to work,
                          16    deductions may not be made for time when work is not available.” See 29 C.F.R.
                          17    § 541.602(a). At all relevant times, Defendants compensated Plaintiff and FLSA
                          18    class members with a flat rate per course, an hourly rate, or a combination of the
                          19    two. As such, Plaintiff and FLSA class members have not been exempt from the
                          20    overtime provisions of the FLSA.
                          21           48.     At all relevant times during the applicable limitations period,
                          22    Defendants failed to pay Plaintiff and the FLSA Class Members minimum wages
                          23    for all hours worked and all overtime wages for all overtime periods worked (over
                          24    40 hours in a week).
                          25           49.     Plaintiff is informed and believes and thereon alleges that, at all
                          26    relevant times, Defendants have maintained a policy, practice, or a lack of a policy
                          27    which resulted in Defendants’ willful failure to pay Plaintiff and the FLSA Class
                          28    Members minimum wages and overtime wages for all overtime hours worked in
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                          15
                                                                                                            Complaint
     Encino, CA 91436
    (818) 582-3086 Tel          Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 16 of 66 Page ID #:16




                            1   accordance with 29 U.S.C. §§ 206 and 207.
                            2          50.     The foregoing conduct, as alleged, constitutes a willful violation of
                            3   the FLSA, within the meaning of 29 U.S.C. § 255(a).
                            4          51.     As a result of Defendants’ willful and unlawful conduct, Plaintiff and
                            5   other FLSA Class Members have suffered damages in an amount, subject to proof,
                            6   to the extent they were not paid minimum wages and overtime wages for all
                            7   overtime hours worked.
                            8          52.     Pursuant to 29 U.S.C. §§ 206 and 207, Plaintiff, on behalf of herself
                            9   and the FLSA class members, seeks unpaid wages, declaratory and injunctive
                          10    relief, monetary damages, liquidated damages, costs of suit, interest, and
                          11    reasonable attorneys’ fees as provided for under 29 U.S.C. §216(b).
                          12                                 SECOND CAUSE OF ACTION
                          13         FAILURE TO PROVIDE REST BREAKS AND MEAL PERIODS
                          14                          (Lab. Code §§ 226.2, 226.7, 512, and 1198)
                          15             (By Plaintiff and the California Class against all Defendants)
                          16           53.     Plaintiff incorporates all paragraphs of this Complaint as if fully
                          17                   alleged herein.
                          18           54.     At all relevant times during the applicable limitations period, Plaintiff
                          19    and the Class Members have been employees of Defendants and entitled to the
                          20    benefits and protections of California Labor Code §§ 226.7, 512, 1198, and the
                          21    Wage Order.
                          22           55.     In relevant part, California Labor Code § 1198 states:
                          23
                                               The maximum hours of work and the standard conditions
                          24                   of labor fixed by the commission shall be the maximum
                          25                   hours of work and the standard conditions of labor for
                                               employees. The employment of any employee for longer
                          26
                                               hours than those fixed by the order or under conditions
                          27                   of labor prohibited by the order is unlawful.
                          28           56.     In relevant part, In relevant part, California Labor Code § 512 states:
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                           16
                                                                                                              Complaint
     Encino, CA 91436
    (818) 582-3086 Tel          Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 17 of 66 Page ID #:17




                            1
                                               An employer shall not employ an employee for a work
                            2                  period of more than five hours per day without providing
                            3                  the employee with a meal period of not less than 30
                                               minutes, except that if the total work period per day of
                            4
                                               the employee is no more than six hours, the meal period
                            5                  may be waived by mutual consent of both the employer
                                               and employee.
                            6

                            7                  An employer shall not employ an employee for a work
                            8
                                               period of more than 10 hours per day without providing
                                               the employee with a second meal period of not less than
                            9                  30 minutes, except that if the total hours worked is no
                          10                   more than 12 hours, the second meal period may be
                                               waived by mutual consent of the employer and the
                          11
                                               employee only if the first meal period was not waived.
                          12

                          13           57.     In relevant part, Section 12 of the Wage Order states:
                          14
                                               Rest Periods
                          15

                          16
                                               (A) “Every employer shall authorize and permit all
                                               employees to take rest periods, which insofar as
                          17                   practicable shall be in the middle of each work period.
                          18                   The authorized rest period time shall be based on the total
                                               hours worked daily at the rate of ten (10) minutes net rest
                          19
                                               time per four (4) hours or major fraction thereof.
                          20                   However, a rest period need not be authorized for
                                               employees whose total daily work time is less than three
                          21
                                               and one-half (3 1/2) hours. Authorized rest period time
                          22                   shall be counted as hours worked for which there shall be
                          23
                                               no deduction from wages.”

                          24                   (B) If an employer fails to provide an employee a rest
                          25                   period in accordance with the applicable provisions of
                                               this Order, the employer shall pay the employee one (1)
                          26
                                               hour of pay at the employee’s regular rate of
                          27                   compensation for each work day that the rest period is
                                               not provided.”
                          28

 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                           17
                                                                                                             Complaint
     Encino, CA 91436
    (818) 582-3086 Tel          Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 18 of 66 Page ID #:18




                            1
                                       58.     In relevant part, Section 11 of the Wage Order states:
                            2

                            3                  Meal Periods
                            4
                                               (A) “No employer shall employ any person for a work
                            5
                                               period of more than five (5) hours without a meal period
                            6                  of not less than 30 minutes, except that when a work
                                               period of not more than six (6) hours will complete the
                            7
                                               day’s work the meal period may be waived by mutual
                            8                  consent of the employee and the employee. Unless the
                            9
                                               employee is relieved of all duty during a 30 minute meal
                                               period, the meal period shall be considered an ‘on duty’
                          10                   meal period and counted as time worked. An ‘on duty’
                          11                   meal period shall be permitted only when the nature of
                                               the work prevents an employee from being relieved of all
                          12
                                               duty and when by written agreement between the parties
                          13                   an on-the-job paid meal period is agreed to. The written
                                               agreement shall state that the employee may, in writing,
                          14
                                               revoke the agreement at any time.”
                          15

                          16
                                               (B) If an employer fails to provide an employee a meal
                                               period in accordance with the applicable provisions of
                          17                   this Order, the employer shall pay the employee one (1)
                          18                   hour of pay at the employee’s regular rate of
                                               compensation for each work day that the meal period is
                          19
                                               not provided.”
                          20
                                       59.     In relevant part, California Labor Code § 226.7 states:
                          21

                          22                   (b) An employer shall not require an employee to
                                               work during a meal or rest period mandated pursuant to
                          23
                                               an applicable statute, or applicable regulation, standard,
                          24                   or order of the Industrial Welfare Commission, the
                                               Occupational Safety and Health Standards Board, or the
                          25
                                               Division of Occupational Safety and Health.
                          26

                          27
                                               (c) If an employer fails to provide an employee a meal
                                               period or rest period in accordance with a state law,
                          28                   including, but not limited to, an applicable statute or
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                          18
                                                                                                            Complaint
     Encino, CA 91436
    (818) 582-3086 Tel          Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 19 of 66 Page ID #:19




                            1
                                               applicable regulation, standard, or order of the Industrial
                                               Welfare Commission, the Occupational Safety and
                            2                  Health Standards Board, or the Division of Occupational
                            3                  Safety and Health, the employer shall pay the employee
                                               one additional hour of pay at the employee’s regular rate
                            4
                                               of compensation for each work day that the meal or rest
                            5                  period is not provided.
                            6
                                       60.     In relevant part, California Labor Code § 226.2 states,
                            7

                            8                  (a) For employees compensated on a piece-rate basis during a pay
                            9
                                               period, the following shall apply for that pay period:

                          10                   (1) Employees shall be compensated for rest and recovery periods and
                          11                   other nonproductive time separate from any piece-rate compensation.
                          12
                                               …
                          13
                                               (3)(A) Employees shall be compensated for other nonproductive time
                          14
                                               at an hourly rate that is no less than the higher of:
                          15

                          16
                                               (i) An average hourly rate determined by dividing the total
                                               compensation for the workweek, exclusive of compensation for rest
                          17                   and recovery periods and any premium compensation for overtime, by
                          18                   the total hours worked during the workweek, exclusive of rest and
                                               recovery periods.
                          19

                          20                   (ii) The applicable minimum wage.
                          21
                                       61.     Pursuant to California Labor Code § 512 and the Wage Order, Plaintiff
                          22
                                and the Class Members were entitled to uninterrupted meal periods of at least 30
                          23
                                minutes for each day they worked five or more hours. Pursuant to California Labor
                          24
                                Code § 512, they were also entitled to a second 30-minute meal period when they
                          25
                                worked more than 10 hours in a workday.
                          26
                                       62.     Pursuant to the Wage Order, Plaintiff and the Class Members were
                          27
                                entitled to be provided with net rest breaks of at least ten minutes for each four-
                          28

 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                           19
                                                                                                             Complaint
     Encino, CA 91436
    (818) 582-3086 Tel          Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 20 of 66 Page ID #:20




                            1   hour period of work, or major fraction thereof.
                            2           63.     Defendants intentionally failed to provide Plaintiff and the Class
                            3   Members with all required 30-minute duty free meal periods and 10-minute rest
                            4   periods in accordance with the Wage Order.
                            5           64.     Defendants also failed to apply for an exemption from California’s
                            6   rest period law.
                            7           65.     Plaintiff is informed and believes and thereon alleges that, at all
                            8   relevant times within the applicable limitations period, Defendants had a policy,
                            9   practice, or a lack of a policy which resulted in Defendants not providing the Class
                          10    with all off-duty meal periods and rest breaks required by California law.
                          11            66.     Defendants failed to compensate Plaintiff and the Class Members for
                          12    the additional wages required by California Labor Code § 226.7 for workdays in
                          13    which one or more rest periods were not provided, as well as for workdays in which
                          14    Plaintiff and the Class Members were required to take invalid on-duty meal periods.
                          15    Defendants also failed to separately pay Plaintiff and the Class members for rest
                          16    and recovery time under Labor Code § 226.2.
                          17            67.     Plaintiff is informed and believes and thereon alleges that, at all
                          18    relevant times, Defendants have maintained a policy, practice, or a lack of a policy
                          19    which resulted in Defendants’ failure to compensate Plaintiff and the Class for all
                          20    hours worked as required by California law, including, but not limited to all
                          21    premium wages for missed rest periods and invalid on-duty meal periods they
                          22    worked.
                          23            68.     As a result of Defendants’ unlawful conduct, Plaintiff and the Class
                          24    Members have suffered damages in an amount, subject to proof, to the extent they
                          25    were not paid the full amount of wages earned during each pay period during the
                          26    applicable limitations period.
                          27    ///
                          28    ///
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                          20
                                                                                                          Complaint
     Encino, CA 91436
    (818) 582-3086 Tel           Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 21 of 66 Page ID #:21




                            1                                     THIRD CAUSE OF ACTION
                            2                                     FAILURE TO INDEMNIFY
                            3                                     (Lab. Code §§ 1198 & 2802)
                            4            (By Plaintiff and the California Class against all Defendants)
                            5          69.     Plaintiff incorporates all paragraphs of this Complaint as if fully
                            6   alleged herein.
                            7          70.     At all relevant times, Plaintiff and the Class Members have been non-
                            8   exempt employees of Defendants and entitled to the benefits and protections of the
                            9   California Labor Code §§ 1198 and 2802 and the Wage Order.
                          10           71.     In pertinent part, California Labor Code § 2802(a) states:
                          11
                                               “An employer shall indemnify his or her employee[s] for
                          12                   all necessary expenditures incurred by the employee in
                          13                   direct consequence of the discharge of his or her duties.”
                          14
                                       72.     Section 9(B) of the Wage Order states:
                          15

                          16                   When tools or equipment are required by the employer
                          17
                                               or are necessary to the performance of a job, such tools
                                               and equipment shall be provided and maintained by the
                          18                   employer, except that an employee whose wages are at
                          19                   least two (2) times the minimum wage provided herein
                                               may be required to provide and maintain hand tools and
                          20
                                               equipment customarily required by the trade or craft.
                          21           73.     California Labor Code § 1198 prohibits employers from employing
                          22    their employees under conditions prohibited by the Wage Order.
                          23           74.     At relevant times during the applicable limitations period, Defendants
                          24    required Plaintiff and the Class Members to incur certain business expenses in the
                          25    course of performing their duties, such as expenses associated with the purchase of
                          26    classroom materials and teaching aids as well as the use of personal cell phones to
                          27    communicate with students and supervisors and others associated with Defendants.
                          28    Defendants, however, failed to reimburse Plaintiff and the Class Members for these
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                              21
                                                                                                            Complaint
     Encino, CA 91436
    (818) 582-3086 Tel          Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 22 of 66 Page ID #:22




                            1   expenses. Defendants also failed to provide the classroom materials, teaching aids,
                            2   or mobile phones to Plaintiff and the Class Members.
                            3           75.     Plaintiff is informed and believes and thereon alleges that, at all
                            4   relevant times, Defendants maintained a policy and/or practice, or lack thereof,
                            5   which resulted in Defendants’ failure to indemnify Plaintiff and the Class Members
                            6   for the reasonable expenses they incurred during the course of performing their
                            7   duties.
                            8           76.     Therefore, pursuant to California Labor Code § 2802(b), Plaintiff and
                            9   the Class Members are entitled to reimbursement for all necessary expenditures
                          10    and losses and interest thereon, due and owing to them within four years of the date
                          11    of the filing of the Complaint until the entry of judgment.
                          12            77.     Accordingly, with respect to this cause of action, on behalf of herself
                          13    and the Class Members, Plaintiff prays for the above stated relief, costs, and all
                          14    reasonable attorneys’ fees pursuant to Labor Code § 2802(c) and as otherwise
                          15    permitted by law.
                          16                                  FOURTH CAUSE OF ACTION
                          17    FAILURE TO PAY ALL WAGES EARNED FOR ALL HOURS WORKED
                          18                        (Lab. Code §§ 226.2, 510, 1194, 1197, and 1198)
                          19              (By Plaintiff and the California Class against all Defendants)
                          20            78.     Plaintiff incorporates all paragraphs of the Complaint as if fully
                          21    alleged herein.
                          22            79.     At all relevant times, Plaintiff and the Class Members have been non-
                          23    exempt employees of Defendants and entitled to the benefits and protections of
                          24    California Labor Code § § 226.2, 510, 1194, 1197, 1198, and the Wage Order.
                          25            80.     Section 2 of the Wage Order defines “hours worked” as “the time
                          26    during which an employee is subject to the control of an employer, and includes all
                          27    the time the employee is suffered or permitted to work, whether or not required to
                          28    do so.”
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                           22
                                                                                                             Complaint
     Encino, CA 91436
    (818) 582-3086 Tel           Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 23 of 66 Page ID #:23




                            1          81.     Section 3 of the Wage Order states:
                            2
                                       (A) Daily Overtime - General Provisions
                            3

                            4                  (1) The following overtime provisions are applicable to
                                               employees 18 years of age or over and to employees 16
                            5
                                               or 17 years of age who are not required by law to attend
                            6                  school and are not otherwise prohibited by law from
                                               engaging in the subject work. Such employees shall not
                            7
                                               be employed more than eight (8) hours in any workday
                            8                  or more than 40 hours in any workweek unless the
                            9
                                               employee receives one and one-half (1 ½) times such
                                               employee’s regular rate of pay for all hours worked over
                          10                   40 hours in the workweek. Eight (8) hours of labor
                          11                   constitutes a day’s work. Employment beyond eight (8)
                                               hours in any workday or more than six (6) days in any
                          12
                                               workweek is permissible provided the employee is
                          13                   compensated for such overtime at not less than:
                          14
                                               (a) One and one-half (1 ½) times the employee’s regular
                          15                   rate of pay for all hours worked in excess of eight (8)
                          16
                                               hours up to and including 12 hours in any workday, and
                                               for the first eight (8) hours worked on the seventh (7th)
                          17                   consecutive day of work in a workweek.
                          18
                                               (b) Double the employee’s regular rate of pay for all
                          19
                                               hours worked in excess of 12 hours in any workday and
                          20                   for all hours worked in excess of eight (8) hours on the
                                               seventh (7th) consecutive day of work in a workweek.
                          21

                          22                   (c) The overtime rate of compensation required to be paid
                          23
                                               to a nonexempt full-time salaried employee shall be
                                               computed by using the employee’s regular hourly salary
                          24                   as one-fortieth (1/40) of the employee’s weekly salary.
                          25

                          26           82.     Section 4 of the Wage Order requires an employer to pay non-exempt
                          27    employees at least the minimum wage set forth therein for all hours worked, which
                          28    consist of all hours that an employer has actual or constructive knowledge that

 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                          23
                                                                                                           Complaint
     Encino, CA 91436
    (818) 582-3086 Tel          Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 24 of 66 Page ID #:24




                            1   employees are working.
                            2          83.     Labor Code § 226.2 states,
                            3
                                               (a) For employees compensated on a piece-rate basis during a pay
                            4                  period, the following shall apply for that pay period:
                            5
                                               (1) Employees shall be compensated for rest and recovery periods and
                            6
                                               other nonproductive time separate from any piece-rate compensation.
                            7
                                               …
                            8

                            9                  (3)(A) Employees shall be compensated for other nonproductive time
                          10
                                               at an hourly rate that is no less than the higher of:

                          11                   (i) An average hourly rate determined by dividing the total
                          12                   compensation for the workweek, exclusive of compensation for rest
                                               and recovery periods and any premium compensation for overtime, by
                          13
                                               the total hours worked during the workweek, exclusive of rest and
                          14                   recovery periods.
                          15
                                               (ii) The applicable minimum wage.
                          16

                          17
                                       84.     Labor Code section 510 states:

                          18
                                               Eight hours of labor constitutes a day's work. Any work
                          19                   in excess of eight hours in one workday and any work in
                          20                   excess of 40 hours in any one workweek and the first
                                               eight hours worked on the seventh day of work in any
                          21
                                               one workweek shall be compensated at the rate of no less
                          22                   than one and one-half times the regular rate of pay for an
                          23
                                               employee. Any work in excess of 12 hours in one day
                                               shall be compensated at the rate of no less than twice the
                          24                   regular rate of pay for an employee. In addition, any work
                          25                   in excess of eight hours on any seventh day of a
                                               workweek shall be compensated at the rate of no less than
                          26
                                               twice the regular rate of pay of an employee. Nothing in
                          27                   this section requires an employer to combine more than
                                               one rate of overtime compensation in order to calculate
                          28

 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                            24
                                                                                                            Complaint
     Encino, CA 91436
    (818) 582-3086 Tel          Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 25 of 66 Page ID #:25




                            1
                                                the amount to be paid to an employee for any hour of
                                                overtime work.
                            2

                            3           85.     California Labor Code § 1194 invalidates any agreement between an
                            4   employer and an employee to work for less than the minimum wage required under
                            5   the applicable Wage Order.
                            6           86.     California Labor Code § 1197 makes it unlawful for an employer to
                            7   pay an employee less than the minimum wage required under the applicable Wage
                            8   Order for all hours worked during a payroll period.
                            9           87.     California Labor Code § 1198 makes it unlawful for an employer to
                          10    employ an employee under conditions that violate the Wage Order.
                          11            88.     In conjunction, these provisions of the California Labor Code require
                          12    employers to pay non-exempt employees no less than their agreed-upon or
                          13    statutorily mandated wage rates for all hours worked, including unrecorded hours
                          14    when the employer knew or reasonably should have known that employees were
                          15    working during those hours. (See Morillion v. Royal Packing Co. (2000) 22 Cal.4th
                          16    575, 585.)
                          17            89.     At all relevant times, Defendants failed to pay Plaintiff and the Class
                          18    Members for all hours worked at the correct rates of pay, including, but not limited
                          19    to, overtime wages for all overtime hours they worked and for rest and recovery
                          20    periods and other nonproductive time at the correct rates of pay.
                          21            90.     Plaintiff is informed and believes and thereon alleges that, at all
                          22    relevant times, Defendants maintained a policy and/or practice, or lack thereof,
                          23    which resulted in Defendants’ failure to compensate the Class for all hours worked
                          24    at the correct rate of pay as required by California law.
                          25            91.     As a result of Defendants’ unlawful conduct, Plaintiff and the Class
                          26    Members have suffered damages in an amount, subject to proof, to the extent that
                          27    they were not paid the full amount of wages earned during each pay period during
                          28    the applicable limitations period, including minimum, overtime, and double-time
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                           25
                                                                                                             Complaint
     Encino, CA 91436
    (818) 582-3086 Tel           Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 26 of 66 Page ID #:26




                            1   wages.
                            2           92.     Pursuant to California Labor Code § 1194, Plaintiff, on behalf of
                            3   herself and Class Members, seeks to recover unpaid regular and minimum wages,
                            4   liquidated damages, and unpaid overtime and doubletime wages, interest thereon,
                            5   and awards of reasonable costs and attorneys’ fees, as permitted by law, all in
                            6   amounts subject to proof.
                            7                                      FIFTH CAUSE OF ACTION
                            8   FAILURE TO PROVIDE ACCURATE WRITTEN WAGE STATEMENTS
                            9                                      (Lab. Code §§ 226 & 226.2)
                          10              (By Plaintiff and the California Class against all Defendants)
                          11            93.     Plaintiff incorporates all paragraphs of this Complaint as if fully
                          12    alleged herein.
                          13            94.     Pursuant to California Labor Code § 226(a), Plaintiff and the Class
                          14    Members were entitled to receive, semimonthly or at the time of each payment of
                          15    wages, an accurate itemized statement showing, among other items, 1) gross wages
                          16    earned; 2) total hours worked, except for any employee whose compensation is
                          17    solely based on a salary and who is exempt from payment of overtime under
                          18    subdivision (a) of Section 515 or any applicable order of the Industrial Welfare
                          19    Commission; 3) net wages earned; and 4) all applicable hourly rates in effect during
                          20    the pay period and the corresponding number of hours worked at each hourly rate
                          21    by the employee; and 5) the number of piece rate units earned and any applicable
                          22    piece rate if the employee is paid on a piece-rate basis.
                          23            95.     Pursuant to California Labor Code § 226(e), an employee is deemed
                          24    to suffer injury if the employer fails to provide a wage statement. Additionally, an
                          25    employee is deemed to suffer injury if the employer fails to provide accurate and
                          26    complete information as required by California Labor Code § 226(a) and the
                          27    employee cannot “promptly and easily determine” from the wage statement alone
                          28    one or more of the following:
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                               26
                                                                                                          Complaint
     Encino, CA 91436
    (818) 582-3086 Tel           Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 27 of 66 Page ID #:27




                            1                  A.      The amount of the gross wages or net wages paid to the
                            2   employee during the pay period or any of the other information required to be
                            3   provided on the itemized wage statement pursuant to California Labor Code §
                            4   226(a);
                            5                  B.      Which deductions the employer made from gross wages to
                            6   determine the net wages paid to the employee during the pay period;
                            7                  C.      The name and address of the employer and, if the employer is a
                            8   farm labor contractor, as defined in subdivision (b) of Section 1682 of the
                            9   California Labor Code, the name and address of the legal entity that secured the
                          10    services of the employer during the pay period; and
                          11                   D.      The name of the employee and only the last four digits of his or
                          12    her social security number or an employee identification number other than a social
                          13    security number.
                          14           96.     “Promptly and easily determine,” as stated in California Labor Code
                          15    § 226(e), means a reasonable person would be able to readily ascertain the
                          16    information without reference to other documents or information.
                          17           97.     Labor Code § 226.2 states,
                          18
                                               (2) The itemized statement required by subdivision (a) of Section 226
                          19                   shall, in addition to the other items specified in that subdivision,
                          20                   separately state the following, to which the provisions of Section 226
                                               shall also be applicable:
                          21

                          22                   (A) The total hours of compensable rest and recovery periods, the rate
                                               of compensation, and the gross wages paid for those periods during
                          23
                                               the pay period.
                          24

                          25
                                               (B) Except for employers paying compensation for other
                                               nonproductive time in accordance with paragraph (7), the total hours
                          26                   of other nonproductive time, as determined under paragraph (5), the
                          27                   rate of compensation, and the gross wages for that time during the pay
                                               period.
                          28

 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                            27
                                                                                                             Complaint
     Encino, CA 91436
    (818) 582-3086 Tel          Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 28 of 66 Page ID #:28




                            1

                            2
                                       98.     As alleged herein, and in connection with Defendants failed to provide

                            3
                                Plaintiff and the Class Members with any written wage statements. Defendants

                            4
                                directed Plaintiff and the Class Members to submit invoices for their work

                            5
                                performed, and, based on these invoices, paid Plaintiff and the Class via direct

                            6
                                deposit. Accordingly, Defendants have failed to correctly state the total hours of

                            7
                                compensable rest and recovery periods, the rate of compensation, the gross wages

                            8
                                paid for the pay period, the total courses (pieces) taught, and the total hours of

                            9
                                nonproductive time.

                          10
                                       99.     Further, by failing to provide written wage statements, Defendants

                          11
                                have failed to properly and accurately itemize each employee’s gross wages earned,

                          12
                                net wages earned, the total hours worked, the corresponding number of hours

                          13
                                worked by employees, courses (pieces) taught and other requirements of California

                          14
                                Labor Code § 226. As a result, Defendants have violated California Labor Code §

                          15
                                226.

                          16
                                       100. Defendants’ failure to provide Plaintiff and the Class Members with

                          17
                                accurate wage statements was knowing and intentional. Defendants had the ability

                          18
                                to provide Plaintiff and the Class with accurate wage statements but intentionally

                          19
                                provided wage statements that Defendants knew were not accurate.

                          20
                                       101. As a result of being provided with inaccurate wage statements by

                          21
                                Defendants, Plaintiff and the Class have suffered injury. Their legal rights to

                          22
                                receive accurate wage statements were violated and they were misled about the

                          23
                                amount of wages they had actually earned and were owed. In addition, the absence

                          24
                                of accurate information on their wage statements prevented immediate challenges

                          25
                                to Defendants’ unlawful pay practices, has required discovery and mathematical

                          26
                                computations to determine the amounts of wages owed, has caused difficulty and

                          27
                                expense in attempting to reconstruct time and pay records and/or has led to the

                          28
                                submission of inaccurate information about wages to state and federal government

 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                          28
                                                                                                           Complaint
     Encino, CA 91436
    (818) 582-3086 Tel          Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 29 of 66 Page ID #:29




                            1   agencies. Further, Plaintiff and the Class Members were not able to ascertain from
                            2   the wage statements whether Defendants complied with their obligations under
                            3   California Labor Code § 226(a).
                            4                                     SIXTH CAUSE OF ACTION
                            5                                 WAITING TIME PENALTIES
                            6                                       (Lab. Code §§ 201-203)
                            7             (By Plaintiff and the California Class against all Defendants)
                            8          102. Plaintiff incorporates all paragraphs of this Complaint as if fully
                            9   alleged herein.
                          10           103. At all relevant times during the applicable limitations period, Plaintiff
                          11    and the Class Members have been non-exempt employees of Defendants and
                          12    entitled to the benefits and protections of California Labor Code §§ 201-203 and
                          13    the Wage Order.
                          14           104. California Labor Code § 201 provides that all earned and unpaid
                          15    wages of an employee who is discharged are due and payable immediately at the
                          16    time of discharge.
                          17           105. California Labor Code § 202 provides that all earned and unpaid
                          18    wages of an employee who quits after providing at least 72-hours notice before
                          19    quitting are due and payable at the time of quitting and that all earned and unpaid
                          20    wages of an employee who quits without providing at least 72-hours notice before
                          21    quitting are due and payable within 72 hours.
                          22           106. As alleged herein, Defendants paid Plaintiff’s final wages more than
                          23    three months after her final date of employment. Moreover, Defendants failed to
                          24    pay Plaintiff and the Class all wages owed, including, but not limited to, all wages
                          25    for rest and recovery periods and other nonproductive time at the correct rates of
                          26    pay, all premium wages for all rest breaks and/or meal periods that were not
                          27    provided, and all overtime wages for all overtime periods worked. Accordingly,
                          28    Defendants failed to timely pay Plaintiff and the Class all earned and unpaid wages
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                              29
                                                                                                           Complaint
     Encino, CA 91436
    (818) 582-3086 Tel          Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 30 of 66 Page ID #:30




                            1   in violation of California Labor Code § 201 or § 202.
                            2          107. Plaintiff is informed and believes that Defendants’ failures to timely
                            3   pay all final wages to her and the Class Members have been willful in that
                            4   Defendants have the ability to pay final wages in accordance with California Labor
                            5   Code §§ 201 and 202 but have intentionally adopted policies or practice that are
                            6   incompatible with those requirements.
                            7          108. California Labor Code § 203 provides that the wages of an employee
                            8   continue on a daily basis as a penalty for up to 30 days where an employer willfully
                            9   fails to timely pay earned and unpaid wages to the employee in accordance with
                          10    California Labor Code § 201 or § 202.
                          11           109. Pursuant to California Labor Code § 203, Plaintiff seeks waiting time
                          12    penalties on behalf of herself and the Class, in amounts subject to proof not to
                          13    exceed 30 days of waiting time penalties for each Class Member.
                          14                                SEVENTH CAUSE OF ACTION
                          15                                      UNFAIR COMPETITION
                          16                              (Bus. & Prof. Code §§ 17200, et seq.)
                          17              (By Plaintiff and the California Class against all Defendants)
                          18           110. Plaintiff incorporates all paragraphs of this Complaint as if fully
                          19    alleged herein.
                          20           111. At all relevant times, Plaintiff and the Class Members have been
                          21    employees of Defendants and entitled to the benefits and protections of the
                          22    Business and Professions Code §§ 17200, et seq.
                          23           112. Defendants engaged in unfair competition, primarily through
                          24    misclassifying Plaintiff and the other Class Members as independent contractors
                          25    despite knowing that they were properly considered employees. Defendants
                          26    exercised control over Plaintiff’s and the other Class Members’ wages, hours, and
                          27    working conditions. Defendants further unfairly competed by requiring Plaintiff
                          28    and the Class Members to incur, without reimbursement, business expenses in the
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                           30
                                                                                                          Complaint
     Encino, CA 91436
    (818) 582-3086 Tel          Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 31 of 66 Page ID #:31




                            1   course of performing their duties, such as expenses associated with the purchase of
                            2   teaching materials as well as the use of their personal mobile phones to
                            3   communicate with Defendants and with Plaintiff’s and the Class Members’
                            4   students. Moreover, Defendants engaged in unfair competition by failing to pay
                            5   their employees all wages earned, including, but not limited to, all wages for rest
                            6   and recovery periods and other nonproductive time at the correct rates of pay, all
                            7   premium wages for all rest breaks and/or meal periods that were not provided, and
                            8   all overtime wages for all overtime periods worked.
                            9          113. The unlawful conduct of Defendants alleged herein amounts to and
                          10    constitutes unfair competition within the meaning of California Business &
                          11    Professions Code §§ 17200, et seq. Due to their unfair and unlawful business
                          12    practices alleged herein, Defendants have unfairly gained a competitive advantage
                          13    over other comparable companies doing business in California that comply with
                          14    their legal obligations to, among other things, properly classify their employees,
                          15    pay their employees premium wages for workdays in which they did not provide
                          16    employees with one or more meal and rest periods, reimburse their employees for
                          17    reasonable expense incurred during the course of performing their duties, and pay
                          18    them all wages earned.
                          19           114. As a result of Defendants’ unfair competition as alleged herein,
                          20    Plaintiff and the Class Members have suffered injuries in fact and have lost money
                          21    or property. Defendants deprived Plaintiff and the Class Members of all wages for
                          22    rest and recovery periods and other nonproductive time at the correct rates of pay,
                          23    all premium wages for all rest breaks and/or meal periods that were not provided,
                          24    all overtime wages for all overtime periods worked, and reimbursement for
                          25    expenses that Plaintiff and the other Class Members incurred during the course of
                          26    performing their duties.
                          27           115. Pursuant to California Business & Professions Code § 17203, Plaintiff
                          28    and the Class Members are entitled to restitution of all monies rightfully belonging
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                        31
                                                                                                          Complaint
     Encino, CA 91436
    (818) 582-3086 Tel          Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 32 of 66 Page ID #:32




                            1   to them that Defendants did not pay them or otherwise retained by means of their
                            2   unlawful and unfair business practices.
                            3          116. Plaintiff and the Class are entitled to reasonable attorneys’ fees in
                            4   connection with their unfair competition claims pursuant to California Code of
                            5   Civil Procedure § 1021.5, the substantial benefit doctrine and/or the common fund
                            6   doctrine.
                            7          117. Accordingly, with respect to this cause of action, on behalf of herself
                            8   and the Class, Plaintiff prays for the herein stated relief, and an award of all
                            9   reasonable costs and attorneys’ fees, including interest thereon, as permitted by
                          10    law, all in amounts subject to proof.
                          11                                 EIGHTH CAUSE OF ACTION
                          12                                      CIVIL PENALTIES
                          13      (By Plaintiff as an “Aggrieved Employee” on behalf of other “Aggrieved
                          14                               Employees” against all Defendants)
                          15           118. Plaintiff incorporates all paragraphs of this Complaint as if fully
                          16                   alleged herein.
                          17           119. Labor Code § 204 states
                          18
                                               (a) All wages, other than those mentioned in Section 201, 201.3,
                          19                   202, 204.1, or 204.2, earned by any person in any employment are
                          20                   due and payable twice during each calendar month, on days
                                               designated in advance by the employer as the regular paydays. Labor
                          21
                                               performed between the 1st and 15th days, inclusive, of any calendar
                          22                   month shall be paid for between the 16th and the 26th day of the
                                               month during which the labor was performed, and labor performed
                          23
                                               between the 16th and the last day, inclusive, of any calendar month,
                          24                   shall be paid for between the 1st and 10th day of the following
                          25
                                               month.

                          26                   (b) (1) Notwithstanding any other provision of this section, all
                          27                   wages earned for labor in excess of the normal work period shall be
                                               paid no later than the payday for the next regular payroll period.
                          28

 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                           32
                                                                                                          Complaint
     Encino, CA 91436
    (818) 582-3086 Tel          Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 33 of 66 Page ID #:33




                            1
                                               (2) An employer is in compliance with the requirements of
                            2                  subdivision (a) of Section 226 relating to total hours worked by the
                            3                  employee, if hours worked in excess of the normal work period
                                               during the current pay period are itemized as corrections on the
                            4
                                               paystub for the next regular pay period. Any corrections set out in a
                            5                  subsequently issued paystub shall state the inclusive dates of the pay
                                               period for which the employer is correcting its initial report of hours
                            6
                                               worked.
                            7

                            8
                                               (c) However, when employees are covered by a collective
                                               bargaining agreement that provides different pay arrangements, those
                            9                  arrangements shall apply to the covered employees.
                          10
                                               (d) The requirements of this section shall be deemed satisfied by
                          11
                                               the payment of wages for weekly, biweekly, or semimonthly payroll
                          12                   if the wages are paid not more than seven calendar days following
                                               the close of the payroll period.
                          13

                          14
                                       120. Defendants paid wages to employees at regular intervals. Defendants
                          15
                                failed to pay Plaintiff on such intervals for all wages earned and all hours worked.
                          16
                                On information and belief, Plaintiff alleges that Defendants failed to pay its
                          17
                                employees paid by the hour or on a piece rate per course taught, or as independent
                          18
                                contractors, including but not limited to instructors of veterinary assistant
                          19
                                programs, pharmacy technician programs, and individuals in comparable positions
                          20
                                (the “Aggrieved Employees”) on such intervals for all wages earned and all hours
                          21
                                worked.
                          22
                                       121. During the applicable time period, Defendants violated California
                          23
                                Labor Code §§ 201, 202, 203, 204, 226, 226.2, 226.7, 226.8, 510, 512, 1194, 1197,
                          24
                                1198, and 2802.
                          25
                                       122. California Labor Code §§ 2699(a) and (g) authorize an aggrieved
                          26
                                employee, on behalf of themselves and other current or former employees, to bring
                          27
                                a civil action to recover civil penalties pursuant to the procedures specified in
                          28

 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                           33
                                                                                                             Complaint
     Encino, CA 91436
    (818) 582-3086 Tel          Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 34 of 66 Page ID #:34




                            1   California Labor Code § 2699.3.
                            2          123. Pursuant to California Labor Code §§ 2699(a) and (f), Plaintiff and
                            3   the Class are entitled to recover civil penalties for each of the Defendants’
                            4   violations of California Labor Code §§ 201, 202, 203, 204, 226, 226.2, 226.7,
                            5   226.8, 510, 512, 1194, 1197, 1198 and 2802 during the applicable limitations
                            6   period in the following amounts:
                            7                  A.      For violations of California Labor Code § 204, one hundred
                            8   dollars ($100.00) for each aggrieved employee for each initial violation and two
                            9   hundred dollars ($200.00) for each aggrieved employee plus twenty-five percent
                          10    (25%) of the amount unlawfully withheld from each aggrieved employee for each
                          11    subsequent, willful or intentional violation (penalty amounts established by
                          12    California Labor Code § 210).
                          13                   B.      For violations of California Labor Code § 226(a), two hundred
                          14    fifty dollars ($250.00) for each aggrieved employee for initial violation and one
                          15    thousand dollars ($1,000.00) for each aggrieved employee for each subsequent
                          16    violation (penalty amounts established by California Labor Code § 226.3).
                          17                   C.      For violations of California Labor Code §§ 510 and 512, fifty
                          18    dollars ($50.00) for each aggrieved employee for each initial violation and one
                          19    hundred dollars ($100.00) for each aggrieved employee for each subsequent
                          20    violation, per pay period in addition to an amount sufficient to recover underpaid
                          21    wages (penalty amounts established by California Labor Code § 558).
                          22                   D.      For violations of California Labor Code § 1197, one hundred
                          23    dollars ($100.00) for each aggrieved employee for each initial and intentional
                          24    violation and two hundred fifty dollars ($250.00) for each aggrieved employee for
                          25    each subsequent violation, per pay period (regardless of whether the initial
                          26    violations were intentionally committed), in addition to an amount sufficient to
                          27    recover unpaid wages, liquidated damages, and statutory waiting time penalties
                          28    (penalty amounts established by California Labor Code § 1197.1).
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                          34
                                                                                                          Complaint
     Encino, CA 91436
    (818) 582-3086 Tel          Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 35 of 66 Page ID #:35




                            1                   E.      For violations of California Labor Code §§ 201, 202, 203, 226.2,
                            2   226.7, 1194, 1198, and 2802, one hundred dollars ($100.00) for each aggrieved
                            3   employee per pay period for each initial violation and two hundred dollars
                            4   ($200.00) for each aggrieved employee per pay period for each subsequent violation
                            5   (penalty amounts established by California Labor Code § 2699(f)(2)).
                            6                   F.      Under California Labor Code § 226.8, a civil penalty of not less
                            7   than five thousand dollars ($5,000.00) and not more than fifteen thousand dollars
                            8   ($15,000.00) for each violation against Plaintiff and each Aggrieved Employee, and
                            9   if the Court finds that Defendants have engaged in a pattern or practice of violation
                          10    of § 226.8(a), a civil penalty of not less than ten thousand dollars ($10,000.00) and
                          11    not more than twenty-five thousand dollars ($25,000.00) for each violation.
                          12                    G.      Additionally, as a result of violations under California Labor
                          13    Code § 226.8(a), Plaintiff requests that the Court order Defendants to take certain
                          14    steps to notify employees and the general public of the determination that they have
                          15    violated § 226.8, pursuant to § 226.8(e).
                          16            124. Plaintiff has complied with the procedures for bringing suit specified
                          17    in California Labor Code § 2699.3. By letter dated August 9, 2019, Plaintiff filed
                          18    written notice online with the Labor and Workforce Development Agency
                          19    (“LWDA”) and gave written notice by certified mail to Defendants of the specific
                          20    provisions of the California Labor Code alleged to have been violated, including
                          21    the facts and theories to support the alleged violations. A true and correct copy of
                          22    Plaintiff’s written notice to the LWDA dated August 9, 2019 is attached as Exhibit
                          23    2. Plaintiff accompanied her LWDA notice with a fee in the amount of $75.00. The
                          24    LWDA has failed to take action in response within 65 calendar days of the date of
                          25    Plaintiff’s notice, but Plaintiff anticipates that the LWDA will provide written
                          26    notice to Plaintiff informing her that it does not intend to investigate these
                          27    allegations.
                          28            125. Pursuant to California Labor Code § 2699(g), Plaintiff and the
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                            35
                                                                                                              Complaint
     Encino, CA 91436
    (818) 582-3086 Tel           Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 36 of 66 Page ID #:36




                            1   aggrieved employees are entitled to an award of civil penalties, reasonable
                            2   attorney’s fees and costs in connection with their claims for civil penalties.
                            3                                       PRAYER FOR RELIEF
                            4           WHEREFORE, Plaintiff, on behalf of herself and the Class, prays for relief
                            5   and judgment against Defendants as follows:
                            6                   A.      An order that the action be certified as a class and collective
                            7   action with respect to Plaintiff’s claims;
                            8                   B.      An order that Plaintiff be appointed class representative;
                            9                   C.      An order that counsel for Plaintiff be appointed class counsel;
                          10                    D.      Unpaid wages;
                          11                    E.      Actual damages;
                          12                    F.      Statutory damages;
                          13                    G.      Liquidated damages;
                          14                    H.      Restitution;
                          15                    I.      Declaratory and injunctive relief requiring Defendants to take
                          16    certain steps to notify employees and the general public of the determination that
                          17    they have violated § 226.8, pursuant to § 226.8(e);
                          18                    J.      Equitable relief;
                          19                    K.      Statutory penalties;
                          20                    L.      Civil Penalties;
                          21                    M.      Pre-judgment and post-judgment interest;
                          22                    N.      Costs of suit;
                          23                    O.      Interest;
                          24                    P.      Reasonable attorneys’ fees; and
                          25                    Q.      Such other relief as the Court deems just and proper.
                          26    ///
                          27    ///
                          28    ///
 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                               36
                                                                                                                Complaint
     Encino, CA 91436
    (818) 582-3086 Tel           Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 37 of 66 Page ID #:37




                            1                                  DEMAND FOR JURY TRIAL
                            2           Plaintiff, on behalf of herself and all others similarly situated, hereby
                            3   demands a jury trial on all issues so triable.
                            4           Respectfully submitted,
                            5
                                                                         THE SPIVAK LAW FIRM
                            6

                            7
                                Dated: October 25, 2019                  By:__/s/ David Spivak_________________
                            8
                                                                           DAVID SPIVAK
                            9                                              CARL KAPLAN
                                                                           Attorneys for Plaintiff, CHRISTINA
                          10
                                                                           CASTILLO and all others similarly
                          11                                               situated
                          12

                          13

                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28

 Employee Rights Attorneys
16530 Ventura Blvd., Ste. 203
                                                                          37
                                                                                                        Complaint
     Encino, CA 91436
    (818) 582-3086 Tel           Castillo v. Kushan, LLC, et al.
    (818) 582-2561 Fax
      SpivakLaw.com
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 38 of 66 Page ID #:38




                   EXHIBIT 1
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 39 of 66 Page ID #:39




                  CONSENT TO BECOME PARTY PLAINTIFF
                  Fair Labor Standards Act of 1938, 29 U.S.C. 216(b)


       I, CHRISTINA CASTILLO, hereby consent to be a party plaintiff
 seeking unpaid wages from KUSHAN, LLC, an Illinois limited liability company;
 MRXI CORPORATION, an Illinois corporation, MAYUR SHAH, an individual,
 and PRITI SHAH, an individual (collectively “Defendants”). For purposes of
 pursuing my unpaid wages against Defendants, I choose to be represented by
 DAVID SPIVAK of THE SPIVAK LAW FIRM and WALTER HAINES of
 UNITED EMPLOYEES LAW GROUP and other attorneys with whom they may
 associate.

        10 / 25 / 2019
 Date: _________________        Signature: _______________________________

                                               Christina Castillo
                                Printed Name: ___________________________




                                                  Doc ID: 4df99886fcd2cf3f8a3f95a4f0f02679325ab19b
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 40 of 66 Page ID #:40




                   EXHIBIT 2
          Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 41 of 66 Page ID #:41




SPIVAK LAW

                          *SENT BY ELECTRONIC SUBMISSION AND CERTIFIED MAIL*

                          August 9, 2019


                          Attn: P AGA Administrator ·
                          Labor and Workforce Development Agency
                          Attn: P AGA Administrator
                          http://dir.tflaforms.net
                          Via ElectronicSubmission

                                  RE:   Christina Castillo / Kushan, LLC, et af.

                          To whom it may concern:

                          This notice concerns the following employers:

                             1.   Kushan, LLC, an Illinois limited liability company;
                             2.   MRxi Corporation, an Illinois corporation;
                             3.   Mayur Shah, a natural person (hereafter "Mayur"); and
                             4.   Priti Shah, a natural person (hereafter "Priti").

                          Collectively, the aforementioned employers are referred to herein as "Kushan."

                          Pursuant to the California Labor Code Private Attorneys General Act of 2004
                          (Lab. Code §§ 2698, et seq.), Christina Castillo (hereafter "Castillo") provides
                          notice on behalf of herself and all individuals currently and formerly employed
                          or contracted with in California as hourly employees or independent
                          contractors, including but not limited to instructors of veterinary assistant
                          programs, pharmacy technician programs, and individuals in comparable
                          positions (hereafter "Aggrieved Employees") by Kushan of violations of
                          California Labor Code§§ 201,202,203,204,226, 226.2, 226.7, 226.8, 510, 512,
                          558.1, 1194, 1198 and 2802.

16530 VENTURA BLVD., STE 203
      ENCINO, CA 91436

     TEL (818) 582-3086
     FAX (818) 582-2561

      SPIVAKLAW.COM
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 42 of 66 Page ID #:42

        LWDA I Kushan
        8/9/2019
        Page 2 of26




        At all relevant times, Kushan has employed persons, conducted business in and
        engaged in illegal payroll practices and policies in California. Castillo and the
        Aggrieved Employees are "employees" within the meaning of Industrial Welfare
        Commission Order No. 4-2001 (hereafter the "Wage Order"), paragraph 2.F
        and "aggrieved employees" within the meaning of California Labor Code §
        2699(c).

                                      Statement of Facts

        In or about ] anuary of 2018, Kushan flrst employed Castillo to work in
        California as an instructor for a veterinary assistant program at College of the
        Desert in Riverside County, California. Kushan paid Castillo and the Aggrieved
        Employees at times by the course and at other times by an hourly rate. Castillo
        continuously worked for Kushan from that date until approximately March 6,
        2019, when her employment ended.

        Kushan initially paid Castillo at a flat rate per course, which varied from course-
        to-course. Kushan later informed Castillo that she was to be paid at a rate of
        $25.00 per hour. Kushan has at all times paid Castillo and the other Aggrieved
        Employees a flat rate per course, an hourly rate, or a combination of the two.

        Kushan failed to pay Castillo and the Aggrieved Employees overtime wages
        when they worked in excess of eight hours per day, 40 hours per week, or for
        the flrst eight hours on the seventh day of work during the same workweek.

        Moreover, during the period in which Castillo and the Aggrieved Employees
        were paid on a pure or hybrid piece-rate basis, Kushan failed to pay Castillo and
        the Aggrieved Employee for nonproductive work time (such as time spent
        designing curricula or grading student assessments) or for rest and recovery
        time.
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 43 of 66 Page ID #:43
        LWDA I Kushan
        8/9/2019
        Page 3 of26



        Castillo and the Aggrieved Employees regularly worked in excess of five hours
        a day without being afforded at least one half-hour meal period in which they
        were relieved of all duties, as required by California Labor Code §§ 226.7 and
        512 and the Wage Order. At relevant times during the applicable limitations
        period, Castillo and the Aggrieved Employees were unable to take a timely 30-
        minute duty-free meal period before they worked in excess of five hours in a
        workday or with a second off-duty, 30-minute meal period before the end of
        the tenth hour worked. Kushan did not provide any paid administration time or
        office hours during which Castillo and the Aggrieved Employees could meet
        with their students. Instead, Kushan expected Castillo and the Aggrieved
        Employees to make their meal periods available to answer student questions and
        concerns. Further, Kushan did not pay Castillo and the Aggrieved Employees
        one hour of premium wages for each day on which it failed to provide them
        with one or more timely, duty-free, 30-minute meal periods at their regular
        hourly rate of pay.

        Additionally, Kushan only provided Castillo and the Aggrieved Employees with
        a single, 15-minute rest period when Castillo and the Aggrieved Employees
        instructed night classes. At all other times within the applicable limitations
        period, Kushan failed to provide Castillo and the Aggrieved Employees with
        paid, uninterrupted, duty-free 10-minute rest periods every four hours worked
        or major portion thereof. Kushan also failed to pay them premium wages for
        missed rest periods in violation of California Labor Code§ 226.7 and the Wage
        Order.

        Kushan required Castillo and the Aggrieved Employees to incur certain business
        expenses in the course of performing their duties, including microscopes,
        stuffed animals, syringes, color dyes, surgical wrap, muzzles, and bandage
        supplies (consisting of bed wraps, veterinary slings, Telfa pads, and cast
        padding). Kushan further required Castillo and the Aggrieved Employees to
        use their personal mobile telephones to communicate with Kushan and with
        their students. Kushan failed to reimburse Castillo and the Aggrieved
        Employees for such necessary business expenses.
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 44 of 66 Page ID #:44
        LWDA I Kushan
        8/9/2019
        Page4 of26




        At relevant times during the applicable limitations period, Kushan misclassified
        Castillo and the Aggrieved Employees as independent contractors and failed to
        compensate them for all hours worked at the correct rates of pay, including, but
        not limited to, overtime wages and for rest and recovery time at the correct rates
        of pay. Kushan initially informed Castillo that she was an employee; however,
        upon termination, Kushan informed Castillo that she had been classified as an
        independent contractor. At all relevant times, Castillo and the Aggrieved
        Employees were employees of Kushan. Kushan engaged, suffered, and
        permitted Castillo and the Aggrieved Employees to work and exercised control
        over their wages, hours, and working conditions. Kushan also controlled the
        manner and means by which Castillo and the Aggrieved Employees
        accomplished their duties.

        In connection with the misclassification, Kushan failed to maintain accurate
        employee records pertaining to Castillo and the Aggrieved Employees, including
        accurate wage statements itemizing each Aggrieved Employee's gross wages
        earned, net wages earned, total hours worked, corresponding number of hours
        worked at each rate by the Aggrieved Employee and other requirements of
        California Labor Code Section 226. Kushan required Castillo and the Aggrieved
        Employees to submit invoices for payment and did not provide them with any
        pay checks or pay stubs.

        Further, Kushan frequendy failed to pay Castillo and the Aggrieved Employees
        in a timely manner, often providing them with paychecks one month or more
        after the pay period during which wages were earned. For instance, Castillo's
        employment ended in March of 2019. On March 28, 2019, Castillo submitted
        invoices for work performed during the periods of (1) November 5, 2018
        through March 4, 2019, and (2) January 26, 2019 through March 2, 2019.
        However, she did not receive payment on these fmal invoices until July 30, 2019.

        At all relevant times, Mayur and Priti were direcdy involved in the operations of
        Kushan, LLC and MRxl Corporation. Mayur and Priti were the sole managers
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 45 of 66 Page ID #:45
        LWDA I Kushan
        8/9/2019
        Page 5 of26



        of Kushan, LLC. Mayur was the CEO and agent of Kushan, LLC. Priti was the
        CFO of Kushan, LLC, and was responsible for reviewing and approving
        invoices submitted by Castillo and the Aggrieved Employees. Further, at all
        relevant times, Mayur was the president, secretary, and agent of MR.x:I
        Corporation.

        As set forth below, Castillo alleges the following violations of the California
        Labor Code and the Wage Order on behalf of herself and the Aggrieved
        Employees:

              a)     Kushan failed to provide Castillo and the Aggrieved Employees
                     with all off duty meal periods;

              b)     Kushan failed to provide Castillo and the Aggrieved Employees
                     with all rest periods as required by law;

              c)     Kushan failed to pay Castillo and the Aggrieved Employees an
                     additional hour's pay for days in which Kushan failed to provide
                     them with one or more meal periods;

              d)     Kushan failed to pay Castillo and the Aggrieved Employees an
                     additional hour's pay for days in which Kushan failed to provide
                     them with one or more rest periods in a workday;

              e)     Kushan failed to indemnify Castillo and the Aggrieved Employees
                     for all necessary business expenditures incurred during the
                     discharge of their duties including, but not limited to, the use of a
                     personal mobile telephone to communicate with Kushan and
                     students as well as the purchase of educational supplies and
                     teaching aids;

              f)     Kushan willfully misclassified Castillo and the Aggrieved
                     Employees as independent contractors;
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 46 of 66 Page ID #:46
        LWDA I Kushan
        81912019
        Page 6 of26




              g)      Kushan failed to compensate Castillo and the Aggrieved
                      Employees at the correct rates of pay, including, but not limited to
                      overtime wages and wages for rest and recovery periods and other
                      nonproductive time;

              h)      Kushan failed to provide Castillo and the Aggrieved Employees
                      with accurate and complete wage statements;

              i)      Kushan failed to timely pay Castillo and the Aggrieved Employees
                      all earned and unpaid wages during employment; and

              j)      Kushan failed to timely pay Castillo and those Aggrieved
                      Employees who are former employees all earned and unpaid wages
                      at the time of separation from employment.

        Accordingly, Castillo now seeks civil penalties on behalf of herself and the
        Aggrieved Employees based on Kushan's alleged violations of the California
        Labor Code and the Wage Order.

                                       The Wage Order

        The Wage Order applies to "all persons employed in professional, technical,
        clerical, mechanical, and similar occupations whether paid on a time, piece rate,
        commission, or other basis." § 1. Occupations covered by the terms
        "professional, technical, clerical, mechanical, and similar occupations" include,
        but are not limited to, "teachers." § 2(0). At all relevant times during the
        applicable limitations period, Castillo and the Aggrieved Employees were
        employed by Kushan and performed the tasks required as teachers. Accordingly,
        Castillo and the Aggrieved Employees are entitled to the protections provided
        under the Wage Order.
        II
        II
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 47 of 66 Page ID #:47
        LWDA I Kushan
        8/9/2019
        Page 7 of26



                     Failure to Provide Rest Breaks and Meal Periods
                         (Lab. Code §§ 226.7, 512, 558.1, and 1198)

        In relevant part, California Labor Code § 1198 states:

              The maximum hours of work and the standard conditions of labor
              fixed by the commission shall be the maximum hours of work and
              the standard conditions of labor for employees. The employment
              of any employee for longer hours than those frxed by the order or
              under conditions of labor prohibited by the order is unlawful.

        In relevant part, Section 12 of the Wage Order states:

              Rest Periods:

               (A)   Every employer shall authorize and permit all employees to
                     take rest periods, which insofar as practicable shall be in the
                     middle of each work period. The authorized rest period
                     time shall be based on the total hours worked daily at the
                     rate of ten (1 0) minutes net rest time per four (4) hours or
                     major fraction thereof. However, a rest period need not be
                     authorized for employees whose total daily work time is less
                     than three and one-half (3 1/2) hours. Authorized rest
                     period time shall be counted as hours worked for which
                     there shall be no deduction from wages.

              (B)    If an employer fails to provide an employee a rest period in
                     accordance with the applicable provisions of this Order, the
                     employer shall pay the employee one (1) hour of pay at the
                     employee's regular rate of compensation for each workday
                     that the rest period is not provided.

        In relevant part, California Labor Code § 512 states:
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 48 of 66 Page ID #:48
        LWDA I Kushan
        8/9/2019
        Page 8 of26




              An employer may not employ an employee for a work period of
              more than five hours per day without providing the employee with
              a meal period of not less than 30 minutes, except that if the total
              work period per day of the employee is no more than six hours,
              the meal period may be waived by mutual consent of both the
              employer and employee.

              An employer may not employ an employee for a work period of
              more than 10 hours per day without providing the employee with
              a second meal period of not less than 30 minutes, except that if
              the total hours worked is no more than 12 hours, the second meal
              period may be waived by mutual consent of the employer and the
              employee only if the first meal period was not waived.

        In relevant part, Section 11 of the Wage Order states:

              Meal Periods:

              (A)    No employer shall employ any person for a work period of
                     more than five (5) hours without a meal period of not less
                     than 30 minutes, except that when a work period of not
                     more than six (6) hours will complete the day's work the
                     meal period may be waived by mutual consent of the
                     employer and the employee.


              (B)    If an employer fails to provide an employee a meal period
                     in accordance with the applicable provisions of this order,
                     the employer shall pay the employee one (1) hour of pay at
                     the employee's regular rate of compensation for each
                     workday that the meal period is not provided.
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 49 of 66 Page ID #:49
        LWDA I Kushan
        8/9/2019
        Page 9 of26




        California Labor Code § 226.7 states:

               (a)   No employer shall require any employee to work during any
                     meal or rest period mandated by an applicable order of the
                     Industrial Welfare Commission.

               (b)   If an employer fails to provide an employee a meal period
                     or rest period in accordance with an applicable order of the
                     Industrial Welfare Commission, the employer shall pay the
                     employee one additional hour of pay at the employee's
                     regular rate of compensation for each workday that the
                     meal or rest period is not provided.

        Section 17 of the Wage Order states:

              If, in the opinion of the Division after due investigation, it is found
              that the enforcement of any provision contained in Section 7,
              Records; Section 12, Rest Periods; Section 13, Change Rooms and
              Resting Facilities; Section 14, Seats; Section 15, Temperature; or
              Section 16, Elevators, would not materially affect the welfare or
              comfort of employees and would work an undue hardship on the
              employer, exemption may be made at the discretion of the
              Division. Such exemptions shall be in writing to be effective and
              may be revoked after reasonable notice is given in writing.
              Application for exemption shall be made by the employer or by
              the employee and/ or the employee's representative to the Division
              in writing. A copy of the application shall be posted at the place of
              employment at the time the application is filed with the division.

        In relevant part, California Labor Code § 558.1 states:

              (a)    Any employer or other person acting on behalf of an
                     employer, who violates, or causes to be violated, any
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 50 of 66 Page ID #:50
        LWDA I Kushan
        8/9/2019
        Page 10 of26




                     provision regulating minimum wages or hours and days of
                     work in any order of the Industrial Welfare Commission, or
                     violates, or causes to be violated, §§ 203, 226, 226.7, 1193.6,
                     1194, or 2802, may be held liable as the employer for such
                     violation.

               (b)   For purposes of this section, the term "other person acting
                     on behalf of an employer" is limited to a natural person who
                     is an owner, director, officer, or managing agent of the
                     employer, and the term "managing agent' has the same
                     meaning as in subdivision (b) of § 3294 of the Civil Code.

        At all relevant times herein, Mayur and Priti owned and operated Kushan, LLC
        and MRxl Corporation and employed Castillo and the Aggrieved Employees.
        Mayur and Priti were the "owners," "managing agents," and "officers" of
        Kushan, LLC and MRxl Corporation. Mayur and Priti directly or indirectly, or
        through an agent or any other person, employed and exercised control over the
        wages, hours, or working conditions of Castillo and the Aggrieved Employees
        and caused the violations to the Labor Code and Wage Order described above.

        Kushan intentionally failed to provide all rest breaks and/ or meal periods free
        from any work duties to Castillo and the Aggrieved Employees as required by
        law. Further, Kushan failed to apply for an exemption from California's rest
        period law. As a result, Kushan violated California Labor Code §§ 226.7, 512
        and 1198.

        Accordingly, Castillo seeks civil penalties on behalf of herself and the Aggrieved
        Employees as follows:

           1. $100 for each Aggrieved Employee per pay period in which initial
              violations of California Labor Code § 226.7 occurred, and $200 for each
              Aggrieved Employee per pay period in which subsequent violations of
              § 226.7 occurred (penalties set by California Labor Code§ 2699(f)(2));
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 51 of 66 Page ID #:51
        LWDA I Kushan
        8/9/2019
        Page 11 of26




           2. $50 for each Aggrieved Employee per pay period in which initial
              violations of California Labor Code § 512 occurred in addition to an
              amount sufficient to recover underpaid wages, and $100 for each
              Aggrieved Employee per pay period in which subsequent violations of
              § 512 occurred in addition to an amount sufficient to recover underpaid
              wages (penalties set by California Labor Code§ 558); and

           3. $100 for each Aggrieved Employee per pay period in which initial
              violations of California Labor Code § 1198 occurred, and $200 for each
              aggrieved employee per pay period in which subsequent violations of
              § 1198 occurred (penalties set by California Labor Code§ 2699(£)(2)).

                             Failure to Indemnify for Expenses
                               (Lab. Code §§ 558.1 and 2802)

        In pertinent part, California Labor Code § 2802(a) states, "An employer shall
        indemnify his or her employee[s] for all necessary expenditures incurred by the
        employee in direct consequence of the discharge of his or her duties."

        In relevant part, California Labor Code § 558.1 states:

              (a)    Any employer or other person acting on behalf of an
                     employer, who violates, or causes to be violated, any
                     provision regulating minimum wages or hours and days of
                     work in any order of the Industrial Welfare Commission, or
                     violates, or causes to be violated,§§ 203,226, 226.7, 1193.6,
                     1194, or 2802, may be held liable as the employer for such
                     violation.

              (b)    For purposes of this section, the term "other person acting
                     on behalf of an employer" is limited to a natural person who
                     is an owner, director, officer, or managing agent of the
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 52 of 66 Page ID #:52
        LWDA I Kushan
        8/9/2019
        Page 12 of26



                     employer, and the term "managing agent' has the same
                     meaning as in subdivision (b) of § 3294 of the Civil Code.

        At all relevant times herein, Mayur and Priti owned and operated Kushan, LLC
        and MRxi Corporation and employed Castillo and the Aggrieved Employees.
        Mayur and Priti were the "owners," "managing agents," and "officers" of
        Kushan, LLC. Mayur and Priti direcdy or indirecdy, or through an agent or any
        other person, employed and exercised control over the wages, hours, or working
        conditions. of Castillo and the Aggrieved Employees and caused the violations
        to the Labor Code and Wage Order described above.

        At all relevant times during the applicable limitations period, Kushan required
        Castillo and the Aggrieved Employees to incur certain business expenses,
        including educational supplies and teaching aids. Kushan further required
        Castillo and the Aggrieved Employees to use personal mobile telephones to
        communicate with Kushan and with students as a necessary condition of
        employment. Kushan failed to indemnify Castillo and the Aggrieved Employees
        for these expenses both during and after their employment ended.

        Accordingly, Castillo seeks civil penalties on behalf of herself and the Aggrieved
        Employees as follows: $100 for each Aggrieved Employee per pay period in
        which initial violations of California Labor Code § 2802 occurred, and $200 for
        each Aggrieved Employee per pay period in which subsequent violations of §
        2802 occurred (penalties set by California Labor Code§ 2699(£)(2)).

                     Willful Independent Contractor Misclassification
                                   (Lab. Code § 226.8)

        Labor Code section 226.8 states:

               (a)   It is unlawful for any person or employer to engage in any
                     of the following activities:
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 53 of 66 Page ID #:53
        LWDA I Kushan
        8/9/2019
        Page 13 of26



                    (1)    Willful misclassification of an individual as an
                           independent contractor.

                    (2)    Charging an individual who has been willfully
                           misclassified as an independent contractor a fee, or
                           making any deductions from compensation, for any
                           purpose, including for goods, materials, space rental,
                           services, government licenses, repairs, equipment
                           maintenance, or fines arising from the individual's
                           employment where any of the acts described in this
                           paragraph would have violated the law if the
                           individual had not been misclassified.

              (b)   If the Labor and Workforce Development Agency or a
                    court issues a determination that a person or employer has
                    engaged in any of the enumerated violations of subdivision
                    (a), the person or employer shall be subject to a civil penalty
                    of not less than five thousand dollars ($5,000) and not more
                    than fifteen thousand dollars ($15,000) for each violation,
                    in addition to any other penalties or fines permitted by law

              (c)   If the Labor and Workforce Development Agency or a
                    court issues a determination that a person or employer has
                    engaged in any of the enumerated violations of subdivision
                    (a) and the person or employer has engaged in or is engaging
                    in a pattern or practice of these violations, the person or
                    employer shall be subject to a civil penalty of not less than
                    ten thousand dollars ($10,000) and not more than twenty-
                    five thousand dollars ($25,000) for each violation, in
                    addition to any other penalties or fines permitted by law.
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 54 of 66 Page ID #:54
        LWDA I Kushan
        8/9/2019
        Page 14 of26



        ''Willful misclassification means avoiding employee status for an individual by
        voluntarily and knowingly misclassifying that individual as an independent
        contractor." (Lab. Code§ 226.8(i)(4).)

        At all relevant times, Castillo and the Aggrieved Employees were employees of
        Kushan. Kushan engaged, suffered, and permitted them to work. Kushan was
        clearly aware that Castillo and the Aggrieved Employees worked for Kushan
        and that it had the power to prevent them from working for it. Kushan also
        exercised control over Castillo's and the Aggrieved Employees' wages, hours,
        and working conditions. Kushan initially informed Castillo that she was an
        employee; however, upon termination, she was informed that she had been
        classified as an independent contractor.

        In spite of these facts, Kushan misclassified Castillo and the Aggrieved
        Employees as independent contractors and has engaged in a pattern and/ or
        practice of so doing. Accordingly, on behalf of herself and the Aggrieved
        Employees, Castillo seeks civil penalties against Kushan as follows:

           1. $25,000 for each Aggrieved Employee for each violation of California
              Labor Code section 226.8 as part of a pattern or practice in addition to
              any other penalties or fines permitted by law (penalties set by Labor Code
              section 226.8(c)); or, alternatively,

           2. $15,000 for each Aggrieved Employee for each violation of California
              Labor Code section 226.8 in addition to any other penalties or fines
              permitted by law (penalties set by Labor Code section 226.8(b)).

                Failure To Pay All Wages Earned For All Hours Worked
                       (Lab. Code §§ 226.2, 510, 558.1, 1194, 1198)

        Labor Code § 226.2 states,
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 55 of 66 Page ID #:55
        LWDA I Kushan
        8/9/2019
        Page 15 of26



              For employees compensated on a piece-rate basis during a pay period,
              the following shall apply for that pay period:

              Employees shall be compensated for rest and recovery periods and other
              nonproductive time separate from any piece-rate compensation.

              Employees shall be compensated for other nonproductive time at an
              hourly rate that is no less than the applicable minimum wage.

        Lab. Code§ 226.2(a)(1), (4).

        In relevant part, California Labor Code § 1194 states,

              (a) Notwithstanding any agreement to work for a lesser wage, any
              employee receiving less than the legal minimum wage or the legal
              overtime compensation applicable to the employee is entitled to
              recover in a civil action the unpaid balance of the full amount of
              this minimum wage or overtime compensation, including interest
              thereon, reasonable attorney's fees, and costs of suit.

        Under Labor Code§ 1197, "The minimum wage for employees fixed by
        the commission is the minimum wage to be paid to employees, and the
        payment of a lower wage than the minimum so fixed is unlawful."

        Labor Code § 1198 makes it unlawful for an employer to employ an employee
        under conditions that violate the Wage Order.

        In relevant part,§ 3 of the Wage Order states,

              (A) Daily Overtime- General Provisions

                       (1) The following overtime provisions are applicable to
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 56 of 66 Page ID #:56
        LU7DA / Kushan
        8/9/2019
        Page 16 of26



                     employees 18 years of age or over and to employees 16 or
                     17 years of age who are not required by law to attend school
                     and are not otherwise prohibited by law from engaging in
                     the subject work. Such employees shall not be employed
                     more than eight (8) hours in any workday or more than 40
                     hours in any workweek unless the employee receives one
                     and one-half (1 1/2) times such employee's regular rate of
                     pay for all hours worked over 40 hours in the workweek.
                     Eight (8) hours of labor constitutes a day's work.
                     Employment beyond eight (8) hours in any workday or
                     more than six (6) days in any workweek is permissible
                     provided the employee is compensated for such overtime at
                     not less than:

                     (a) One and one-half (1 Vz) times the employee's regular rate
                         of pay for all hours worked in excess of eight (8) hours
                         up to and including 12 hours in any workday, and for
                         the ftrst eight (8) hours worked on the seventh (7th)
                         consecutive day of work in a workweek.

        In relevant part, California Labor Code § 510 states,

              Any work in excess of eight hours in one workday and any work
              in excess of 40 hours in any one workweek and the first eight hours
              worked on the seventh day of work in any one workweek shall be
              compensated at the rate of no less than one and one-half times the
              regular rate of pay for an employee. Any work in excess of 12
              hours in one day shall be compensated at the rate of no less than
              twice the regular rate of pay for an employee. In addition, any work
              in excess of eight hours on any seventh day of a workweek shall
              be compensated at the rate of no less than twice the regular rate
              of pay of an employee.
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 57 of 66 Page ID #:57

        LWDA I Kushan
        8/9/2019
        Page 17 of26



        In relevant part, California Labor Code § 558.1 states:

               (a)    Any employer or other person acting on behalf of an
                      employer, who violates, or causes to be violated, any
                      provision regulating minimum wages or hours and days of
                      work in any order of the Industrial Welfare Commission, or
                      violates, or causes to be violated, §§ 203, 226, 226.7, 1193.6,
                      1194, or 2802, may be held liable as the employer for such
                      violation.

               (b)    For purposes of this section, the term "other person acting
                      on behalf of an employer" is limited to a natural person who
                      is an owner, director, officer, or managing agent of the
                      employer, and the term "managing agent' has the same
                      meaning as in subdivision (b) of§ 3294 of the Civil Code.

        At all relevant times herein, Mayur and Priti owned and operated Kushan, LLC
        and MRxi Corporation and employed Castillo and the Aggrieved Employees.
        Mayur and Priti were the "owners," "managing agents," and "officers" of
        Kushan, LLC and MRxi Corporation. Mayur and Priti directly or indirectly, or
        through an agent or any other person, employed and exercised control over the
        wages, hours, or working conditions of Castillo and the Aggrieved Employees
        and caused the violations to the Labor Code and Wage Order described above.

        Employers must compensate nonexempt employees for all work whether or not
        it is scheduled or recorded if the employers knew or should have known that
        the employees were working those hours. Morillion v. Rqyal Packing Co., 22 Cal.4th
        575, 585 (2000).

        At all relevant times during the applicable limitations period, Kushan failed to
        compensate Castillo and the Aggrieved Employees for all hours worked at the
        correct rates of pay, including, but not limited to overtime wages for all overtime
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 58 of 66 Page ID #:58
        LWDA I Kushan
        8/9/2019
        Page 18 of26




        hours they worked and for rest and recovery periods and other nonproductive
        time at the correct rates of pay.

        Accordingly, Castillo seeks civil penalties on behalf of herself and the Aggrieved
        Employees as follows:

           1. $50 for each Aggrieved Employee for each initial violation of California
              Labor Code § 510, and $100 for each Aggrieved Employee for each
              subsequent violation, per pay period in addition to an amount sufficient
              to recover underpaid wages (penalties set by California Labor Code
              Section 558);

           2. $100 for each Aggrieved Employee for each initial violation of California
              Labor Code §§ 226.2(a)(1) and (4), and $200 for each Aggrieved
              Employee for each subsequent violation, per pay period (penalties set by
              California Labor Code§ 2699(f)(2)).

           3. $100 for each Aggrieved Employee for each initial violation of California
              Labor Code § 1198, and $200 for each Aggrieved Employee for each
              subsequent violation, per pay period (penalties set by California Labor
              Code§ 2699(f)(2)); and

           4. $100 for each Aggrieved Employee for each initial violation of California
              Labor Code § 1194, and $200 for each Aggrieved Employee for each
              subsequent violation, per pay period (penalties set by California Labor
              Code§ 2699(f)(2)).

           5. $100 for each underpaid hourly employee for each initial violation of
              California Labor Code § 1197, and $250 for each underpaid employee for
              each subsequent violation per pay period (regardless of whether the initial
              violations were intentionally committed), in addition to an amount
              sufficient to recover underpaid wages, liquidated damages pursuant to §
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 59 of 66 Page ID #:59
        LWDA I Kushan
        8/9/2019
        Page 19 of26




              1194.2, and any applicable penalties imposed pursuant to § 203, including
              waiting time penalties (penalties set by California Labor Code§ 1197.1).

                      Failure To Provide Accurate Wage Statements
                              (Lab. Code §§ 226, 226.2, 558.1)

        California Labor Code § 226 require employers to furnish employees with
        accurate itemized written wage statements showing:

              1)    gross wages earned,
              2)    total hours worked by the employee, except for any employee
                    whose compensation is solely based on a salary and who is exempt
                    from payment of overtime under subdivision (a) of Section 515 or
                    any applicable order of the Industrial Welfare Commission,
              3)    the number of piece rate units earned and any applicable piece rate
                    if the employee is paid on a piece-rate basis,
              4)    all deductions, provided that all deductions made on written orders
                    of the employee may be aggregated and shown as one item,
              5)    net wages earned,
              6)    the inclusive dates of the period for which the employee is paid,
              7)    the name of the employee and his or her social security number,
                    except that by January 1, 2008, only the last four digits of his or
                    her social security number or an employee identification number
                    other than a social security number may be shown on the itemized
                    statement,
              8)    the name and address of the legal entity that is the employer, and
              9)    all applicable hourly rates in effect during the pay period and the
                    corresponding number of hours worked at each hourly rate by the
                    employee.

        Labor Code § 226.2 states,
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 60 of 66 Page ID #:60
        LWDA I Kushan
        8/9/2019
        Page20of26



              For employees compensated on a piece-rate basis during a pay period,
              the following shall apply for that pay period:

                     The itemized statement required by subdivision (a) of Section 226
                     shall, in addition to the other items specified in that subdivision,
                     separately state the following, to which the provisions of Section
                     226 shall also be applicable:

                            The total hours or compensable rest and recovery periods,
                            the rate of compensation, and the gross wages paid for
                            those periods during the pay period.

                            Except for employers paying compensation for other
                            nonproductive time in accordance with paragraph (7), the
                            total hours of other nonproductive time, as determined
                            under paragraph (5), the rate of compensation, and the
                            gross wages paid for that time during the pay period.

        Lab. Code § 226.2(a)(2).

        As alleged herein, Kushan failed to provide Castillo and the Aggrieved
        Employees with any written wage statements. Kushan directed Castillo and the
        Aggrieved Employees to submit invoices for their work performed, and, based
        on these invoices, paid Castillo and the Aggrieved Employees via direct deposit.
        Accordingly, Kushan has failed to correctly state the total hours of compensable
        rest and recovery periods, the rate of compensation, the gross wages paid for
        the pay period, and the total hours of nonproductive time.

        Further, by failing to provide written wage statements, Kushan has failed to
        properly and accurately itemize each employee's gross wages earned, net wages
        earned, the corresponding number of hours worked at each rate by the
        employee, and other requirements of California Labor Code § 226. As a result,
        Kushan has violated California Labor Code § 226.
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 61 of 66 Page ID #:61
        LWDA I Kushan
        8/9/2019
        Page 21 of26




        In relevant part, California Labor Code § 558.1 states:

               (a)   Any employer or other person acting on behalf of an
                     employer, who violates, or causes to be violated, any
                     provision regulating minimum wages or hours and days of
                     work in any order of the Industrial Welfare Commission, or
                     violates, or causes to be violated, §§ 203, 226, 226.7, 1193.6,
                     1194, or 2802, may be held liable as the employer for such
                     violation.

               (b)   For purposes of this section, the term "other person acting
                     on behalf of an employer" is limited to a natural person who
                     is an owner, director, officer, or managing agent of the
                     employer, and the term "managing agent' has the same
                     meaning as in subdivision (b) of § 3294 of the Civil Code.

        At all relevant times herein, Mayur and Priti owned and operated Kushan, LLC
        and MRxi Corporation and employed Castillo and the Aggrieved Employees.
        Mayur and Priti were the "owners," "managing agents," and "officers" of
        Kushan, LLC and MRxi Corporation. Mayur and Priti directly or indirectly, or
        through an agent or any other person, employed and exercised control over the
        wages, hours, or working conditions of Castillo and the Aggrieved Employees
        and caused the violations to the Labor Code and Wage Order described above.

        Accordingly, Castillo seeks civil penalties on behalf of herself and the Aggrieved
        Employees as follows:

           1. $100 for each Aggrieved Employee for each initial violation of California
              Labor Code § 1198, and $200 for each Aggrieved Employee for each
              subsequent violation (penalties set by California Labor Code §
              2699(f)(2));
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 62 of 66 Page ID #:62
        LWDA I Kushan
        8/9/2019
        Page 22 of26




           2. $250 for each Aggrieved Employee for each initial violation of California
              Labor Code§ 226(a), and $1,000 for each Aggrieved Employee for each
              subsequent violation (penalties set by California Labor Code § 226.3); and

           3. $100 for each Aggrieved Employee for each initial violation of Labor
              Code § 226.2, and $200 for each Aggrieved Employee for each
              subsequent violation, per pay period (penalties set by California Labor
              Code§ 2699(t)(2)).

                    Failure to Timely Pay Wages During Employment
                                    (Lab. Code § 204)

        California Labor Code § 204 states all wages (other than those mentioned in
        Labor Code sections 201-202) earned by any person in any employment are due
        and payable twice during each calendar month, on days designated in advance
        by the employer as the regular paydays. Labor performed between the 1st and
        15th days, inclusive, of any calendar month shall be paid for between the 16th
        and the 26th day of the month during which the labor was performed, and labor
        performed between the 16th and the last day, inclusive, of any calendar month,
        shall be paid for between the 1st and 1Oth day of the following month. In
        addition, all wages for work performed in excess of the normal work period
        must be paid by no later than the following regular payday.

        As alleged herein, Kushan consistently failed to pay Castillo and the Aggrieved
        Employees in a timely manner, often remitting payment one month or more
        after Castillo and the Aggrieved Employees submitted invoices for work
        performed. Further, Kushan failed to pay Castillo and the Aggrieved Employees
        for all wages earned for rest and recovery time, work during meal periods, all
        premium wages for unprovided meal periods and unauthorized rest periods, and
        all overtime wages for all overtime periods worked. As a result, Kushan failed
        to pay Castillo and the Aggrieved Employees all wages within the time periods
        set by California Labor Code § 204. As a result, Kushan has violated California
        Labor Code§ 204.
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 63 of 66 Page ID #:63

        LWDA I Kushan
        8/9/2019
        Page23 of26




        Accordingly, Castillo seeks civil penalties on behalf of herself and the Aggrieved
        Employees as follows: $100 for each Aggrieved Employee per pay period in
        which initial violations of California Labor Code§ 204 occurred, and $200 for
        each Aggrieved Employee, plus 25% of the amount unlawfully withheld from
        each Aggrieved Employee, per pay period in which subsequent violations of §
        204 occurred (penalties set by Labor Code§ 210).

              Failure to Timely Pay Wages Mter Separation of Employment
                            (Lab. Code § § 201-203 and 558.1)

        Under California Labor Code§ 201, if an employer discharges an employee, the
        wages earned and unpaid at the time of discharge are due and payable
        immediately. Under California Labor Code§ 202, if an employee, not having a
        written contract for a definite period, quits his or her employment, his or her
        wages shall become due and payable not later than seventy-two (72) hours
        thereafter, unless the employee has given seventy-two (72) hours previous
        notice of his or her intention to quit, in which case the employee is entitled to
        his or her wages at the time of quitting. Notwithstanding any other provision of
        law, an employee who quits without providing a seventy-two (72) hour notice
        shall be entitled to receive payment by mail if he or she so requests at a
        designated mailing address. I d. The date of the mailing shall constitute the date
        of payment for purposes of the requirement to provide payment within seventy-
        two (72) hours of the notice of quitting. I d.

        Under California Labor Code§ 203, if an employer willfully fails to timely pay
        in accordance with California Labor Code §§ 201 and 202, any wages of an
        employee who is discharged or who quits, the wages of the employee shall
        continue as a penalty from the due date at the same rate until paid or until an
        action therefor is commenced; but the wages shall not continue for more than
        30 days.

        In relevant part, California Labor Code § 558.1 states:
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 64 of 66 Page ID #:64

        LWDA I Kushan
        8/9/2019
        Page 24 of26




               (a)   Any employer or other person acting on behalf of an
                     employer, who violates, or causes to be violated, any
                     provision regulating minimum wages or hours and days of
                     work in any order of the Industrial Welfare Commission, or
                     violates, or causes to be violated, §§ 203, 226, 226.7, 1193.6,
                     1194, or 2802, may be held liable as the employer for such
                     violation.

               (b)   For purposes of this section, the term "other person acting
                     on behalf of an employer" is limited to a natural person who
                     is an owner, director, officer, or managing agent of the
                     employer, and the term "managing agent' has the same
                     meaning as in subdivision (b) of§ 3294 of the Civil Code.

        At all relevant times herein, Mayur and Priti owned and operated Kushan, LLC
        and MRxl Corporation and employed Castillo and the Aggrieved Employees.
        Mayur and Priti were the "owners," "managing agents," and "officers" of
        Kushan, LLC and MRxl Corporation. Mayur and Priti directly or indirectly, or
        through an agent or any other person, employed and exercised control over the
        wages, hours, or working conditions of Castillo and the Aggrieved Employees
        and caused the violations to the Labor Code and Wage Order described above.

        As alleged herein, Kushan paid Castillo's final wages more than three months
        after her final date of employment. Moreover, Kushan failed to provide Castillo
        and the Aggrieved Employees all wages owed including, but not limited to, all
        wages for rest and recovery periods and other nonproductive time at the correct
        rates of pay, all premium wages for all rest breaks and/ or meal periods that were
        not provided, and all overtime wages for all overtime periods worked. As a
        result, Kushan failed to pay Castillo and the Aggrieved Employees all wages
        within the time periods set by California Labor Code§§ 201, 202 and 203. As a
        result, Kushan has violated California Labor Code§§ 201, 202 and 203.
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 65 of 66 Page ID #:65

        LWDA I Kushan
        8/9/2019
        Page 25 of26



        Accordingly, Castillo seeks civil penalties on behalf of herself and the Aggrieved
        Employees as follows: $100 for each Aggrieved Employee per pay period in
        which initial violations of California Labor Code§§ 201,202 and 203 occurred,
        and $200 for each aggrieved employee per pay period in which subsequent
        violations occurred (penalties set by California Labor Code§ 2699(£)(2)).

                                          Conclusion

        As noted above, this letter constitutes the required notice under the California
        Labor Code Private Attorneys General Act of 2004. Please be advised that I will
        seek both reasonable attorneys' fees and costs under Labor Code section 2699,
        subdivision (g)(1) in a civil action should the LWDA decline to pursue this
        matter. This letter also serves as a formal notice under the catalyst theory and
        Code of Civil Procedure section 1021.5 to resolve this matter before litigation.




                pivak, Esq.
              @spivaklaw.com
        cc:    Christina Castillo
              Walter Haines, Esq.

               Kushan,LLC
               c/o Ros M. Lockwood, Esq.
               Burkhalter Kessler Clement & George LLP
               2020 Main Street, Suite 600
               Irvine, CA 92614
               rlockwood@bkcglaw.com

               MRxi Corporation
               c/o Ros M. Lockwood, Esq.
               Burkhalter Kessler Clement & George LLP
Case 5:19-cv-02060-DSF-KK Document 1 Filed 10/28/19 Page 66 of 66 Page ID #:66

        LWDA I Kushan
        8/9/2019
        Page26 of26




              2020 Main Street, Suite 600
              Irvine, CA 92614
              rlockwood@bkcglaw.com

              MayurShah
              c/o Ros M. Lockwood, Esq.
              Burkhalter Kessler Clement & George LLP
              2020 Main Street, Suite 600
              Irvine, CA 92614
              rlockwood@bkcglaw.com

              Priti Shah
              c/o Ros M. Lockwood, Esq.
              Burkhalter Kessler Clement & George LLP
              2020 Main Street, Suite 600
              Irvine, CA 92614
              rlockwood@bkcglaw.com
